                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


In re:                                              Court File No.’s:

         Richland Farms Partnership,                 Case No. 19-30153
         Richland Farms, Inc.,                       Case No. 19-30424
         Sixta Farms, LLC,                           Case No. 19-30528
         Richland Eggs, Inc.,                        Case No. 19-30529
         Richland Agronomy, Inc.,                    Case No. 19-30548


                       Debtors.                      Chapter 11 Cases
                                                             Jointly Administered Under
                                                             Case No. 19-30153


                                   DISCLOSURE STATEMENT
                                       August 16, 2019




                                                     Erik A. Ahlgren, attorney # 191814
                                                     Ahlgren Law Office, PLLC
                                                     220 W. Washington Avenue
                                                     Fergus Falls, MN 56537
                                                     (218) 998-2775
                                                     erik@ahlgrenlawoffice.net

                                                     Robert L. Russell, attorney # 94523
                                                     220 W. Washington Avenue
                                                     Fergus Falls, MN 56537
                                                     (218) 998-6400
                                                     robert@russelllawoffice.com

                                                     Attorneys for Debtors
                                               TABLE OF CONTENTS

I.   INTRODUCTION…………………………………………………………………………………………………………………………                                                                             2
        A. PURPOSE OF THE DOCUMENT………………………………………………………………………………………                                                                         2
        B. DEADLINES FOR VOTING AND OBJECTING; DATE OF PLAN CONFIRMATION HEARING…                                                           2
        C. DISCLAIMER………………………………………………………………………………………………………………….                                                                           3

II. BACKGROUND…………………………………………………………………………………………………………………………..                                                                              3
       A. DESCRIPTION AND HISTORY OF THE DEBTOR’S BUSINESS…………………………………………….                                                                3
       B. INSIDERS OF THE DEBTOR…………………………………………………………………………………………….                                                                        5
       C. MANAGEMENT OF THE DEBTOR…………………………………………………………………………………..                                                                         5
       D. EVENTS LEADING TO THE CHAPTER 11 FILING………………………………………………………………                                                                   5
       E. SIGNIFICANT EVENTS DURING THE BANKRUPTCY CASE ……………………………………………….                                                                 6
       F. PROJECTED RECOVERY OF ADVOIDABLE TRANSFERS……………………………………………………                                                                    7
       G. CLAIMS OBJECTIONS…………………………………………………………………………………………………….                                                                          8
       H. CURRENT AND HISTORICAL FINANCIAL CONDITIONS……………………………………………………                                                                   8

III. SUMMARY OF THE PLAN OF REORGANIZATION AND TREATMENT OF CLAIMS AND EQUITY
     INTERESTS…………………………………………………………………………………………………………………………………                                                                             8
        A. WHAT IS THE PURPOSE OF THE PLAN OF REORGANIZATION………………………………………..                                                               8
        B. UNCLASSIFIED CLAIMS…………………………………………………………………………………………………..                                                                       8
        C. CLASSES OF CLAIMS……………………………………………………………………………………………………….                                                                        11
        D. MEANS OF IMPLEMENTING THE PLAN…………………………………………………………………………..                                                                     20
        E. RISK FACTORS…………………………………………………………………………………………………………………                                                                          20
        F. EXECUTORY CONTRACTS AND UNEXPIRED LEASES…………………………………………………………                                                                   22
        G. TAX CONSEQUENCES OF PLAN………………………………………………………………………………………                                                                        22

IV. CONFIRMATION REQUIREMENTS AND PROCEDURES……………………………………………………………….                                                                       23
      A. WHO MAY VOTE OR OBJECT…………………………………………………………………………………………                                                                           23
      B. VOTES NECESSARY TO CONFIRM THE PLAN………………………………………………………………….                                                                      25
      C. LIQUIDATION ANALYSIS………………………………………………………………………………………………..                                                                         25
      D. FEASIBILITY…………………………………………………………………………………………………………………..                                                                           25

V.    EFFECT OF CONFIRMATION PLAN…………………………………………………………………………………………..                                                                       27
        A. DISCHARGE OF DEBTOR……………………………………………………………………………………………….                                                                         27
        B. MODIFICATION OF PLAN………………………………………………………………………………………………                                                                         27
        C. FINAL DECREE..................................................................................................................   27
        D. DEFAULT……………………………………………………………………………………………………………………...                                                                           28

Exhibit A: Historical Financials
Exhibit B: Cash Flow Projections
Exhibit C: Liquidation Analysis




                                                                 1
I. INTRODUCTION

On April 24, 2019, the court issued an order authorizing the joint administration of Richland Agronomy,
Inc., Case No. 19-30548, Richland Eggs, Inc., Case No. 19-30529, Richland Farms, Inc., Case No. 19-30424
Richland Farms Partnership, Case No. 19-30153, and Sixta Farms, LLC, Case No. 19-30528 (jointly, the
“Debtors”). This is the disclosure statement (the “Disclosure Statement”) in the jointly administered
chapter 11 cases of the Debtors. This Disclosure Statement contains information about the Debtors and
describes the Plan of Reorganization (the “Plan”). A full copy of the Plan accompanies this Disclosure
Statement. Your rights may be affected. You should read the Plan and this Disclosure Statement
carefully and discuss them with your attorney. If you do not have an attorney, you may wish to consult
one.

A. Purpose of This Document

This Disclosure Statement describes:

            •   The Debtors and significant events during the Debtors’ bankruptcy cases,
            •   How the Plan proposes to treat claims or equity interests of the type you hold (i.e., what
                you will receive on your claim or equity interest if the Plan is confirmed),
            •   Who can vote on or object to the Plan,
            •   What factors the Bankruptcy Court (the “Court”) will consider when deciding whether to
                confirm the Plan,
            •   Why the Debtors believe the Plan is feasible, and how the treatment of your claim or
                equity interest under the Plan compares to what you would receive on your claim or
                equity interest in liquidation, and
            •   The effect of confirmation of the Plan.

Be sure to read the Plan as well as the Disclosure Statement. This Disclosure Statement describes the
Plan, but it is the Plan itself that will, if confirmed, establish your rights.

B. Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing

The Court has not yet confirmed the Plan described in this Disclosure Statement. This section describes
the procedures pursuant to which the Plan will or will not be confirmed.

1. Time and Place of the Hearing to Confirm the Plan

The time and place of the hearing at which the Court will determine whether to approve this Disclosure
Statement and confirm the Plan is identified in the Order accompanying this Disclosure Statement.

2. Deadline For Voting to Accept or Reject the Plan

If you are entitled to vote to accept or reject the plan, vote on the enclosed ballot and return the ballot
to Clerk of Bankruptcy Court, 316 North Robert Street, St. Paul, Minnesota 55101. See section IV.A.
below for a discussion of voting eligibility requirements.


                                                      2
ALL BALLOTS MUST BE RECEIVED NO LATER THAN THE DATE LISTED ON THE ATTACHED ORDER OF THE
COURT. NO BALLOT RECEIVED AFTER THAT DATE WILL BE COUNTED IN DETERMINING WHETHER THE
PLAN SHOULD BE CONFIRMED.

3. Deadline For Objecting to the Adequacy of Disclosure and Confirmation of the Plan

Objections to the adequacy of this Disclosure Statement or to the confirmation of the Plan must be filed
with the Court and served upon Debtor’s counsel in accordance with the deadlines to be set forth in any
Order of this Court.

4. Identity of Person to Contact for More Information

If you want additional information about the Plan, you should contact either(i) Erik A. Ahlgren at 218-
998-2775 or erik@ahlgrenlawoffice.net, or (ii) Robert L. Russell at 218-998-6400 or
robert@russelllawoffice.com.

C. Disclaimer

The Court has approved this Disclosure Statement as containing adequate information to enable
parties affected by the Plan to make an informed judgment about its terms. The Court has not yet
determined whether the Plan meets the legal requirements for confirmation, and the fact that the
Court has approved this Disclosure Statement does not constitute an endorsement of the Plan by the
Court, or a recommendation that it be accepted.

II. BACKGROUND

A. Description and History of the Debtor’s Business

The Debtors have historically farmed between 6,000 and 7,000 acres of soybeans and corn in
Southwest, Minnesota. Richland Farms Partnership is the umbrella organization through which the
Debtors’ farming operations have been run since approximately 1999. Richland Farms Partnership is a
partnership consisting of Richland Farms, Inc. and Richland Eggs, Inc. The Richland Farms Partnership
has also utilized Sixta Farms, LLC and Richland Agronomy, Inc. to operate portions of their combined
farming operation. Randy and Lisa Sixta are the sole owners, officers and directors of each of the
Debtors.

The reorganized debtors intend to farm approximately 3,000 acres on a current and future basis. The
Debtors own a total of 1,100 acres and lease the remainder. The average lease rent is approximately
$215 per acre.

In 2019, the Debtors will farm 3,033.96 acres, of which 1,042.92 acres will be planted with corn and
1,991.04 acres will be entitled to prevented planting insurance coverage as a result of wet field
conditions. Prevented planting coverage provides producers protection in the event they are unable to
plant an insured crop by the final planting date or during the late planting period due to an insured
cause of loss. Prevented planting must be due to an insured cause of loss that is general in the
surrounding area and that prevents other producers from planting acreage with similar characteristics.
When adverse weather prevents planting, a prevented planting payment is made to compensate for the
                                                    3
producer’s pre-planting costs generally incurred in preparation for planting the crop. The Debtors
expect the prevented planting coverage will provide a payment of approximately $325 - $330 per acre.
In 2019, the Debtors also expect a payment through the USDA’s Market Facilitation Program, which is
intended to assist farmers hurt by trade disruptions prompted by foreign retaliatory tariffs on their
products.

In addition to farm income, the Debtors currently expect four wind towers to be built on its property
pursuant to the Option Agreement and Wind Farm Easement the Debtors entered into with Boulevard
Associates. LLC (“Operator”) relating to the wind-powered electrical power generation and transmission
project known as the "Buffalo Ridge Wind Energy Center" to be located in Lincoln County, Minnesota
("Wind Farm"). The initial option term during which Operator may exercise its option to acquire the
easements is twenty-four (24) months; the extended option term allows Operator to extend the term by
twelve (12) months, which option may be exercised a single time.

Both Richland Farms, Inc. and Richland Eggs, Inc. will receive a one-time amount of: (i) $10,000 in
consideration for signing the agreement; (ii) $5,000 in consideration for signing this agreement after ten
(10) days and on or before fifteen (15) days from receipt of the agreement; or (iii) $1,000 in
consideration for signing this agreement after fifteen (15) days from receipt of the Agreement (“Signing
Bonus”). The Signing Bonus is not credited against other payments to be made to the Debtor under the
Agreement. The Signing Bonus will be paid upon the earlier of (i) the date thirty (30) days after the date
that the agreement is mutually executed or (ii) the date that is ninety (90) days after the Debtor
executes the agreement. In addition, the Operator will pay each Debtor a one-time amount of $750 as
reimbursement for consultant fees, to be utilized in the Debtor’s sole discretion (“Consultant Fee”). The
Consultant Fee shall be paid to the Debtor upon the earlier of (i) the date thirty (30) days after the date
that the agreement is mutually executed or (ii) the date that is ninety (90) days after the Debtor
executes the agreement.

In addition to signing bonuses, both Richland Farms, Inc. and Richland Eggs, Inc. will be entitled to
ongoing annual option payments in return for granting the Operator an option to acquire easements
over their land. As initial consideration for the granting of the option, Operator agrees to pay both
entities an annual option payment equal to $1,000 (the "Option Payment"). The initial Option Payment
shall be paid by Operator to the Debtor within thirty (30) days after the effective date of the agreement.
Thereafter, the annual option payment shall be made on or before each anniversary of the effective
date of the wind tower agreement unless Operator elects to terminate the Option.

If Operator exercises its option to acquire the easements, each Debtor will be entitled to annual
installment payments based upon the greater of the following three (3) scenarios: (i) $5,000.00 per 1.0
Megawatt ("MW") of nameplate capacity of any turbine(s) located on the Debtor’s Property, increased
at a rate of two percent (2%) per calendar year each year after the initial year of the easement term; (ii)
3.0% of the gross revenues as defined and calculated in accordance with the applicable formula and
other terms set forth in the proposed agreement; or (iii) $18.75 per acre subject to any of the
easements (including property subject to only the wind non-obstruction easement), increased at a rate
of two percent (2%) per calendar year .

Although there is no guarantee that any wind towers will be built on the Debtors’ property, based on
the staking of the Debtors’ property, it appears that four wind towers will be built on its property. It is
projected that the Debtors will receive annual payments of $14,000 per wind tower built on the

                                                      4
Debtor’s property. In addition, the Debtor will be entitled to $18.75 for wind easements. Based on 861
acres, the Debtors project revenues of $16,143.75 from the wind easements. In total the Debtors
project annual revenues of $72,143.75 from the wind tower project. It is projected that each wind
tower located on the Debtor’s land will take approximately 0.56 acres of land out of agricultural
production for the life of the project.

If Operator’s activities on the Debtor’s Property disturb or damage the Debtor’s property or any
improvements on the Debtor’s property, Operator shall promptly restore the condition of the Debtor’s
Property to its condition prior to Operator’s activities, at Operator’s expense. Damage to crops or
improvements by Operator or its contractors shall also be repaired, or the costs reimbursed to Debtor,
in accordance with the terms of the Option Agreement and Wind Farm Easement.

Cash flow projections for 2019 and future years are included on Exhibit B.

B. Insiders of the Debtor

Randy and Lisa Sixta are the sole owners, officers and directors of each of the Debtors, and will be
considered insiders with respect to each of the Debtors pursuant to 11 U.S.C. §101(31). In addition,
because each of the Debtors have common operations and ownership, as well as common officers,
managers and governors, all Debtors are affiliates, as provided by 11 U.S.C. §101(2)(A) and (B).

C. Management of the Debtor

Randy and Lisa Sixta, as the sole owners, officers and directors of each of the Debtors, will remain
responsible for the management of the Debtors after the effective date of the order confirming the
Plan. The Debtors do not anticipate adding any management personnel in the foreseeable future.

D. Events Leading to Chapter 11 Filing

The Debtors’ financial struggles started approximately 3-4 years ago when commodity prices fell, but
input prices remained constant. Prior to that, when commodity prices were stronger, the Debtors had
expanded their farming operations, buying additional land and equipment.

Through the present reorganization, the Debtors are reducing the scope of their farming operations
from 6,000 – 7,000 acres down to about 3,000 acres. The Debtors are also implementing a zone tillage
program to reduce their labor, fuel and equipment costs. Zone tillage, also called zone building or strip
tillage, is one form of reduced tillage that is essentially a compromise between conventional tillage and
a no till system. When using zone tillage, the producer creates a 6-10 inch wide planting strip while
leaving all other soil undisturbed. Tillage accelerates the breakdown of soil organic matter, makes soil
more susceptible to erosion, and may create a plow pan or compaction layer. Zone tillage is a reduced
tillage system that leaves the majority of soil is undisturbed allowing for soil organic matter buildup and
this will improve soil structure over time. However, one of the primary benefits of zone tillage is that it
requires less labor, fuel and equipment. For the Debtors in the present case, it will allow the farming of
their currently proposed 3,000 acres using just Randy and Lisa Sixta with the help of just one part time
hired hand.



                                                     5
The Debtors believe that, through the proposed plan of reorganization and the changes in their
operation, they will be able to return to operating a stable and profitable farming operation.

E. Significant Events During the Bankruptcy Case

The petitions commencing these Chapter 11 cases were filed on the following dates:

                                                         Case No.                  Filing Date
        Richland Agronomy, Inc.                          19-30548                    2/27/19
        Richland Eggs, Inc.                              19-30529                    2/26/19
        Richland Farms, Inc.                             19-30424                    2/14/19
        Richland Farms Partnership                       19-30153                    1/18/19
        Sixta Farms, LLC                                 19-30528                    2/26/19

The Debtors continue to operate their businesses as debtors-in-possession pursuant to §§ 1107 and
1108 of the Bankruptcy Code. No bankruptcy trustee or examiner has been appointed in the Debtors’
Cases. To date, no creditor or other official committee has been appointed pursuant to § 1102 of the
Bankruptcy Code.

On April 24, 2019, the court issued an order authorizing the joint administration of the Debtors’ cases.

Through mediation conducted by Bankruptcy Judge William Fisher, the Debtors (Richland Farms
Partnership, Richland Farms, Inc. and Richland Eggs, Inc.) and Plains Commerce Bank negotiated a
stipulation to use cash collateral providing:

        (a)     The value of the lien of Plains Commerce in the Debtors’ pre-petition crops, and crop
                proceeds is projected to be $1,929,567.00, including pre-petition crop proceeds and/or
                crop proceeds checks in the sum of $600,790.00. The crops and crop proceeds, other
                than $24,320.00 utilized to pay land rents, are to be sold and the proceeds remitted to
                Plains Commerce Bank. Certain portions of the Debtor’s equipment and real property is
                also expected to be sold, with the proceeds remitted to Plains Commerce.
        (b)     The Debtor, Richland Farms Partnership, will be allowed to utilize up to $963,983.21 of
                the cash collateral of Plains Commerce to pay operating expenses in accord with the
                budget annexed thereto.
        (c)     Plains Commerce will receive adequate protection payments equal to:
                            i.   Depreciation calculated at the rate of 10% per annum on the value of its
                                 lien in the machinery and vehicles, the value of said lien being in the
                                 amount of $1,537,139.00;
                           ii.   Post-petition interest accruing at the non-default rate stated in the
                                 Notes.
        (d)     Because the Debtor is unable to make periodic payments for adequate protection, the
                Debtors grant to Plains Commerce Bank replacement liens in the Debtor’s 2019 Crops,
                2019 crop insurance payments and 2019 government agricultural program payments.
                Such liens shall have the same validity, priority, dignity, and effect as pre-petition liens
                asserted by Plains Commerce Bank in the pre-petition property of the Debtor. Upon
                liquidation of the above collateral, the Debtors will immediately make payments to
                Plains Commerce to pay, up to date, the adequate protection amounts due. To the
                                                      6
               extent the Debtors grant of a security interest in 2019 crops, 2019 crop insurance
               payment and 2019 government agricultural program payments is not sufficient to pay
               all adequate protection payments to Plains Commerce and to reimburse Plains
               Commerce for the Debtors’ usage of the cash collateral of Plains Commerce, Plains
               Commerce will be allowed a super priority administrative expense claim under 11 U.S.C.
               §§ 503 and 107 in the Debtors’ cases.
       (e)     Debtors will execute nonmerger deeds (hereinafter the “Deeds”) and bills of sale
               (hereinafter the “Bills of Sale”) in form acceptable to Plains Commerce conveying the
               Real Property Collateral and Personal Property Collateral to Plains Commerce. Upon
               certain enumerated defaults by the Debtors, and after written notice to the Debtors, or
               if the Debtors are not able to obtain confirmation of plans of reorganization (or a plan of
               reorganization if the cases are substantively consolidated) by November 1, 2019, Plains
               Commerce shall be entitled to demand turnover of the Deeds and Bills of Sale from its
               attorney to record the same so as to vest title to the Real Property Collateral and
               Personal Property Collateral in Plains Commerce Bank.
       (f)     In the event of default under the terms of this Stipulation, Plains Commerce will provide
               written notice of default to Debtors and Debtors’ counsel. If the default is not cured
               within ten (10) days of the date of the written notice, the Debtors’ right to use cash
               collateral will terminate and Plains Commerce may request delivery of the Deeds and
               Bills of Sale.
       (g)     Absent default by the Debtors under the terms of this Stipulation, and/or the inability of
               the Debtors to obtain confirmation plans of reorganization, (or a plan of reorganization
               if these cases are substantively consolidated) by November 1, 2019, Plains Commerce
               will not file any additional motions to lift stay in the above-entitled bankruptcy cases, or
               pursue claims against any non-filing obligors or guarantors with respect to the
               obligations due under the notes owed to Plains Commerce.

The above stipulation has since been amended to increase the Debtors’ allowed use of cash collateral by
$82,000 from $963,981.21 to $1,045,981.21 based on moving 500 acres from the production of
soybeans to the production of corn, which will require increased seed and fertilizer expense. The
Debtors believe that producing more corn, and reducing the number of acres of soybeans, will be more
profitable based on the continued depressed price for soybeans based on the unresolved trade disputes
with China and the national inventory of soybeans carrying over from 2018.

The Debtors have also obtained approval of motions to assume farmland leases, sell certain equipment
and to enter into the option agreement and wind tower easements described in Section II.A above.

F. Projected Recovery of Avoidable Transfers

To date, Plains Commerce Bank has received $436,837.84 in checks from Sixta Farms, LLC, which assets
are not secured by the bank. The checks received to date are as follows:

        •    4/15/2019   $7,895.98      MNSP
        •    5/31/2019   $208,452.56    CARGILL
        •    7/16/2019   $15,564.36     ADM
        •    7/18/2019   $9,516.70      ADM

                                                    7
        •   7/22/2019    $11,516.28      ADM
        •   7/25/2019    $140,000.00     CARGILL
        •   7/30/2019    $6,913.36       ADM
        •   7/30/2019    $26,664.30      CARGILL
        •   7/31/2019    $10,314.30      ADM

The Debtors anticipate that these unsecured funds will be applied in a manner as directed by Sixta
Farms, LLC. To the extent that the Bank refuses to apply them as directed by Sixta Farms, LLC or return
them to Sixta Farms, LLC, it may be necessary to bring an avoidance action under 11 U.S.C. §549. The
Debtors are not aware of any other potential avoidable transfers.

To the extent there are any avoidance claims, pursuant to 11 U.S.C. §§ 105 and 1123(b)(3), the Debtors
will have the full power, authority, discretion and standing to prosecute, settle, release, compromise,
enforce, or otherwise resolve all avoidance actions, with the net proceeds derived therefrom, if any,
being distributed to the holders of allowed claims in Class 2 of the Plan.

G. Claims Objections

Except to the extent that a claim is already allowed pursuant to a final non-appealable order, the Debtor
reserves the right to object to claims. Therefore, even if your claim is allowed for voting purposes, you
may not be entitled to a distribution if an objection to your claim is later upheld. The procedures for
resolving disputed claims are set forth in the Plan.

H. Current and Historical Financial Conditions

The Debtors current and historical financial statements are attached as Exhibit A.

Copies of the Debtor’s periodic operating reports filed since the commencement of the bankruptcy case
may be obtained by from Erik A. Ahlgren, attorney for Debtor, at 218-998-2775 or
erik@ahlgrenlawoffice.net.

III. SUMMARY OF THE PLAN OF REORGANIZATION AND TREATMENT OF CLAIMS AND EQUITY
INTERESTS

A. What is the Purpose of the Plan of Reorganization?

As required by the Code, the Plan places claims and equity interests in various classes and describes the
treatment each class will receive. The Plan also states whether each class of claims or equity interests is
impaired or unimpaired. If the Plan is confirmed, your recovery will be limited to the amount provided
by the Plan.

B. Unclassified Claims

Certain types of claims are automatically entitled to specific treatment under the Code. They are not
considered impaired, and holders of such claims do not vote on the Plan. They may, however, object if,
in their view, their treatment under the Plan does not comply with that required by the Code. As such,

                                                     8
the Plan Proponent has not placed the following claims in any class:

1. Administrative Expenses

        Administrative expenses are costs or expenses of administering the Debtor’s chapter 11 case
which are allowed under § 507(a)(2) of the Code. Administrative expenses also include the value of any
goods sold to the Debtor in the ordinary course of business and received within 20 days before the date
of the bankruptcy petition. The Code requires that all administrative expenses be paid on the effective
date of the Plan, unless a particular claimant agrees to a different treatment. The following chart lists
the Debtor’s estimated administrative expenses, and their proposed treatment under the Plan:



                 Type                   Estimated                       Proposed Treatment
                                       Amount Owed
  Expenses Arising in the                               $0   Paid in full on the effective date of the
  Ordinary Course of Business                                Plan, or according to terms of obligation if
  After the Petition Date                                    later
  The Value of Goods Received in                        $0   Paid in full on the effective date of the
  the Ordinary Course of Business                            Plan, or according to terms of obligation if
  Within 20 Days Before the                                  later
  Petition Date
  Professional Fees                          $96,310.00      There are $36,310.83 in approved but
                                          (through plan      unpaid professional fees. The Debtors
                                          confirmation)      anticipate an additional $60,000.00 in
                                                             professional fees to be incurred through
                                                             the confirmation date. Professionals have
                                                             agreed to be paid as cash flow allows.
  Clerk’s Office Fees                                   $0   Paid in full on the effective date of the Plan
  Other administrative expenses                         $0   Debtors estimate $404,163.00 in cash
                                                             collateral a maximum projected adequate
                                                             protection payment of $434,579. Both will
                                                             be paid as a secured claim prior to
                                                             confirmation if the parties agree on the
                                                             amounts or immediately following a court
                                                             determination of the amount.
  Office of the U.S. Trustee Fees                       $0   Paid in full on the effective date of the Plan

                                            $96,310.00
  TOTAL

2. Priority Tax Claims

Priority tax claims are unsecured income, employment, and other taxes described by §507(a)(8) of the
Code. Unless the holder of a § 507(a)(8) priority tax claim agrees otherwise, it must receive the present

                                                    9
value of such claim, in regular installments paid over a period not exceeding 5 years from the order of
relief.

The following chart lists the priority tax claims. All priority tax claims, in accordance with §1129(a)(9),
will be paid in equal annual installments over a period of no more than 60 months.

           Debtor                          POC                           Proposed Treatment
  Richland Farms                 Internal Revenue            This priority tax claim will be paid the
  Partnership,                   Service – POC #7-2.         amount of its allowed claim of $3,575.36
  Bky #19-30153                                              plus interest at the rate of 4% per annum
                                                             in an annual installments of $790.20
                                                             commencing December 31, 2019 or the
                                                             Effective Date of the Plan, whichever is
                                                             later, and future installments of $790.20
                                                             due on December 31 of 2020, 2021, 2022
                                                             and 2023. The remaining portion of its
                                                             claim will be paid as an unsecured claim
                                 Minnesota Department        This priority tax claim will be paid the
                                 of Employment and           amount of its allowed claim of $8,541.00 in
                                 Economic Development        annual installments of $1,887.60 with the
                                 – POC #5-1.                 first plan payment due on December 31,
                                                             2019 or the Effective Date of the Plan,
                                                             whichever is later, and future installments
                                                             of $1,887.60 due on December 31 of 2020,
                                                             2021, 2022 and 2023.
  Richland Farms, Inc.           Internal Revenue            This priority tax claim will be paid the
  Bky #19-30424                  Service – POC #1.           amount of its allowed claim of $1,213.08 in
                                                             full on December 31, 2019 or the Effective
                                                             Date of the Plan, whichever is later.
  Richland Eggs, Inc.            Internal Revenue            $0.00
  Bky #19-30529                  Service – POC #3.

                                 Minnesota Department        The total claim is $230.59, of which
                                 of Revenue – POC #2         $207.91 is entitled to priority. The total
                                                             claim will be paid in full on December 31,
                                                             2019 or the Effective Date of the Plan,
                                                             whichever is later.
  Richland Agronomy, Inc.        Internal Revenue            $0.00
  Bky #19-30548                  Service – POC #2-1.

  Sixta Farms, LLC               Internal Revenue            $0.00
  Bky #19-30528                  Service – POC #1-2.


                                              $13,559.95
  TOTAL


                                                       10
C.         Classes of Claims

All classes of claims are deemed to be impaired. The following are the classes set forth in the Plan, and
the proposed treatment that they will receive under the Plan:

1.         Secured Claims

Allowed Secured Claims are claims secured by property of the Debtor’s bankruptcy estate to the extent
allowed as secured claims under § 506 of the Code. All secured claims are described in Article III of the
Plan, with each claim separately classed as Class 1A – 1F. The Debtor’s secured claims will be paid in full,
with interest. If the value of the collateral or setoffs securing the creditor’s claim is less than the amount
of the creditor’s allowed claim, the deficiency will be classified as a general unsecured claim.

a.       Agco Finance LLC. Class 1A is the secured claim of Agco Finance, LLC, (“Agco”) in the amount of
$34,261.43 (Richland Farms Partnership POC #3-1). The Debtors expect to allow Agco’s claim in such
amount, or in such other amount as will be agreed upon by Debtors and Agco, or in such other amount
as will determined by the Court to be secured pursuant to § 506 of the Code.

The Agco claim is secured by a first priority lien in an ACH 8400 Terragator, S/N A8400PCNS21024. The
Debtors believe that the ACH 8400 Terragator has a fair market value of approximately $89,000.

The above-listed indebtedness owed to Agco will be paid as follows:

     i.    Richland Farms Partnership will pay Agco $34,261.43, plus interest at the rate of 3.99% per
           annum, and less any adequate protection payments made by the Debtor. The obligation will be
           paid in five equal annual installments of $7,571.76, with the first plan payment on December 31,
           2019 or the Effective Date of the Plan, whichever is later, and future installments due on
           December 31 of 2020, 2021, 2022 and 2023. On December 31, 2023, all outstanding principal
           and interest will be paid in full. All payments will be sent to Agco Finance LLC, P.O. Box 2000,
           Johnston IA 50131, or as otherwise instructed in writing by Agco.
     ii.   Agco will be entitled to a continuing security interest in the ACH 8400 Terragator, S/N
           A8400PCNS21024. Following the final payment, the Debtors shall own the ACH 8400 Terragator,
           S/N A8400PCNS21024 free and clear of any claims of Agco.
 iii.      For so long as any indebtedness remains due to Agco, Debtor will maintain the Agco collateral in
           good working order.
 iv.       Richland Farms Partnership reserves the right to prepay principal at any interval on this debt,
           without having to pay any penalty.
     v.    In the event of any default by the Debtor with respect to treatment for the claim of Agco, if the
           same is not cured within 30 days of written notice of default being provided to the Debtor by
           Agco, Agco may submit an affidavit of non-compliance to the United States Bankruptcy Court for
           the District of Minnesota seeking relief from the stay. Relief from the stay may be granted
           unless within 10 days from the date of the filing of the affidavit of non-compliance, the Debtors
           object to the same on the basis that the Debtors have fully complied under the terms of this
           plan provision. In the event of the filing of such an objection, an evidentiary hearing may be
           held on the same.
 vi.       All other terms and provisions of the Agco loan documents and security agreements stay
           in effect except as modified herein.
                                                         11
b.       CNH Industrial Capital America, LLC. Class 1B is the secured claim of CNH Industrial Capital
America, LLC (“CNH”) in the amount of $627,000 based on proof of claim #12-1 filed in the bankruptcy
case of Richland Farms Partnership, Case No. 19-30153. The Debtors expect to allow CNH’s claim in such
amount, or in such other amount as will be agreed upon by Debtors and CNH, or in such other amount
as will determined by the Court to be secured pursuant to § 506 of the Code. CNH’s claim is secured by
the following assets:

         Contract            Make                 Model         Serial Number        Estimated
           No.                                                                        Value of
                                                                                      Retained
                                                                                     Equipment
                                                                                    Based on POC
        66879         Case Excavator        CX210              NBSAH3563                  $75,000
        65655         Case IH S.P.          SPX 4430           YDT036310                 $197,000
                      Sprayer
        12563         Elmer’s Transfer      L755               TT-32414381          Turned Back to
                      Tracks                                   TT-32414379                   CNH
        15868         Case IH Field         875                YFD080682            Turned Back to
                      Cultivator                                                             CNH
        99202         Case IH Combine       9240               YGG230961                 $253,000
                                                                                      $525,000.00

The above-listed indebtedness owed to CNH will be paid as follows:

  i.    The Debtor will turnover the Elmer’s Transfer Tracks, Model L755 (S/N TT-32414381 and TT-
        32414379) and the Case IH Field Cultivator, Model 875 (S/N YFD080682) in full and final
        satisfaction of any secured claim on these assets.
  ii.   In full and final satisfaction of CNH’s claims with respect to the remainder of the assets, Richland
        Farms Partnership will pay CNH $525,000, plus interest at the rate of 4.0% per annum. The
        obligation will be paid in five annual installments of $116,024.04, with the first plan payment on
        December 31, 2019 or the Effective Date of the Plan, whichever is later, and future installments
        of $116,024.04 due on December 31 of 2020, 2021, 2022 and 2023. On December 31, 2023, all
        outstanding principal and interest will be paid in full. Any adequate protection payments made
        to CNH during the course of the bankruptcy will be set off against the amount due on the first
        installment. All payments will reference CNH analyst number L5370375249048223001 and will
        be sent to P.O. BOX 71264 Philadelphia, PA 19170, or as otherwise instructed in writing by CNH.
 iii.   CNH will be entitled to a continuing security agreement of the same priority and position it
        currently holds to secure the payments due above. Following the final payment, the Richland
        Farms Partnership shall own the above referenced assets free and clear of any claims of CNH.
 iv.    For so long as any indebtedness remains due to CNH, Richland Farms Partnership will maintain
        all assets in good working order.
  v.    Richland Farms Partnership reserves the right to prepay principal at any interval on this debt,
        without having to pay any penalty.
 vi.    In the event of any default by the Debtor with respect to treatment for the claim of CNH, if the
        same is not cured within 30 days of written notice of default being provided to the Debtor by

                                                    12
        CNH, CNH may submit an affidavit of non-compliance to the United States Bankruptcy Court for
        the District of Minnesota seeking relief from the stay. Relief from the stay may be granted
        unless within 10 days from the date of the filing of the affidavit of non-compliance, the Debtors
        object to the same on the basis that the Debtors have fully complied under the terms of this
        plan provision. In the event of the filing of such an objection, an evidentiary hearing may be
        held on the same.
 vii.   All other terms and provisions of the CNH loan documents and security agreements stay
        in effect except as modified herein.

c.        Deere & Company. Class 1C is the secured claim of Deere & Company and Deere Credit, Inc.
(jointly, “Deere”) in the estimated aggregate amount of $221,780.55 based on the following proof of
claims filed in the bankruptcy case of Richland Farms, Inc., Case No. 19-30424. The Debtors expect to
allow Deere’s claim in such amount, or in such other amount as will be agreed upon by Debtors and
Deere, or in such other amount as will determined by the Court to be secured pursuant to § 506 of the
Code. Deere’s claim is secured by the following assets:

                           Equipment               Claim            Interest Rate       Estimated Value
                                                                                          of Retained
                                                                                       Equipment Based
                                                                                            on POC
 Deere Credit, Inc.   Brent 1596                    31,459.29          3.95%                      32,400
 POC 3-1              Grain Cart
                      S/N 990122
 Deere Credit, Inc.   John Deere 2410               12,600.00          0.00%                      12,600
 POC 4-1              Chisel Plow
                      S/N 752506
 Deere & Company      John Deere 2210               14,717.22          3.95%                      24,700
 POC 5-1              Cultivator
                      S/N 755357
 Deere & Company      2012 JD 2210                   6,671.23          3.95%                      24,700
 POC 6-1              Cultivator
                      S/N 755359
 Deere & Company      John Deere 618C               26,204.92          4.15%                      99,906
 POC 7-1              Combine Cornhead
                      S/N 765174
 Deere & Company      Unverferth 400 Cart            7,281.90          4.25%                       9,200
 POC 8-1              S/N 130180
 Deere & Company      John Deere BBCU              114,800.00          3.65%                     114,800
 POC 9-1              Planter
                      S/N 765106
                                                   213,734.56                                    318,306

The above-listed indebtedness owed to Deere will be paid as follows:

   i.   In full and final satisfaction of Deere’s claims with respect to the above assets, Richland Farms,
        Inc. will pay Deere $213,734.56, plus interest at the rate of 4.0% per annum. The obligation will

                                                    13
        be paid in five annual installments of $47,235.00, with the first plan payment on December 31,
        2019 or the Effective Date of the Plan, whichever is later, and future installments of $47,235.00
        due on December 31 of 2020, 2021, 2022 and 2023. On December 31, 2023, all outstanding
        principal and interest will be paid in full. Any adequate protection payments made to Deere
        during the course of the bankruptcy will be set off against the amount due on the first
        installment. All payments will be sent to John Deere Financial, 6400 NW 86th Street, P.O. Box
        6600, Johnston, IA 50131-6600, or as otherwise instructed in writing by Deere.
  ii.   Deere will be entitled to a continuing security agreement of the same priority and position it
        currently holds to secure the payments due above. Following the final payment, Richland Farms,
        Inc. shall own the above referenced assets free and clear of any claims of Deere.
 iii.   For so long as any indebtedness remains due to Deere, Debtor will maintain all assets in good
        working order.
 iv.    Debtor reserves the right to prepay principal at any interval on this debt, without having to pay
        any penalty.
  v.    In the event of any default by the Debtor with respect to treatment for the claim of Deere, if the
        same is not cured within 30 days of written notice of default being provided to the Debtor by
        Deere, Deere may submit an affidavit of non-compliance to the United States Bankruptcy Court
        for the District of Minnesota seeking relief from the stay. Relief from the stay may be granted
        unless within 10 days from the date of the filing of the affidavit of non-compliance, the Debtors
        object to the same on the basis that the Debtors have fully complied under the terms of this
        plan provision. In the event of the filing of such an objection, an evidentiary hearing may be
        held on the same.
 vi.    All other terms and provisions of the Deere loan documents, and security agreements stay
        in effect except as modified herein.

d.       Plains Commerce Bank. Class 1D is the secured claim of Plains Commerce Bank (“PCB”). PCB
claims a total debt owed to it in the amount of $7,614,597.21 plus per diem interest accrual from and
after July 26, 2019 of $1,164.8976. PCB’s claimed debt is based on the following:

               Loan No.         Balance                 Per Diem Interest Accrual from and
                                                        after July 26, 2019
               1949             $1,168,113.11           $169.4771
               2178             $21,522.97              $3.4998
               2265             $520,758.95             $94.4073
               2290             $399,139.58             $64.2184
               2704             $3,138,641.80           $391.8894
               2706             $1,525,373.34           $292.0577
               3345             $323,656.68             $57.4729
               3346             $517,390.78             $91.8750
                                $7,614,597.21           $1164.8976

The PCB claim is secured by the following assets owned by Richland Farms Partnership, Richland Farms,
Inc. and Richland Eggs, Inc.:
     • accounts, inventory, equipment, vehicles, furniture, fixtures, parts, tools, instruments, chattel
        paper, general intangibles, documents, farm products, government agricultural program
        payments, deposit accounts, and proceeds (collectively the “Personal Property Collateral”); and

                                                   14
       •real property located in the County of Lincoln, State of Minnesota (collectively the “Real
        Property Collateral”).
The Debtors estimate the fair market value of the PCB collateral, after deducting senior security
interests, is $6,196,639.31. Both Sixta Farms, LLC and Richland Agronomy, Inc. have guaranteed the
debt owed to PCB, but the guarantees are unsecured.

In addition to the above, pursuant to the parties’ Second Amended Stipulation for Final Use of Cash
Collateral filed as Doc 96 in Case No. 19-30153 (the “Cash Collateral Stipulation”), PCB has a secured in
claim in the Debtor’s 2019 crops, 2019 crop insurance payments and 2019 government agricultural
program payments to secure the Debtor’s obligation to provide adequate protection payments equal to:

       a. depreciation calculated at the rate of 10% per annum on the value of its lien in the machinery
          and vehicles held by the Debtors, and
       b. post-petition interest accruing at the non-default rate stated in the notes described above.

The secured portion of PCB’s claim will be agreed upon by Debtors and PCB, or as will be determined by
the Court pursuant to § 506 of the Code. The Debtors reserve the right to contest the amount of debt
owed to PCB.

In addition to the return of cash collateral used and the adequate protection paid pursuant to the Cash
Collateral Stipulation, the remaining secured indebtedness owed to PCB will be paid as follows:

  i.       Effective December 31, 2019, the secured portion of PCB’s claim will be recapitalized as principal
           and reamortized over a 30-year term with interest calculated at a rate of 5% per annum with
           annual payments estimated at $401,270.69 based on the bank’s projected secured claim of
           $6,196,639.31. The first plan payment will be made on December 31, 2020. Future installments
           will be due on December 31 of 2021, 2022, 2023, 2024, 2025 and 2026. The loan will mature
           and all outstanding principal and interest will be paid in full no later than December 31, 2027. All
           Payments will be sent to Plains Commerce Bank, 3905 W. 49th St., Sioux Falls, SD 57106, or as
           otherwise instructed in writing by PCB.
  ii.      The initial interest rate on the reamortized loan will be 5%. Effective January 1, 2024, the
           interest rate will be adjusted to a rate equal to the Wall Street Journal Prime Rate plus 1.0%
           subject to a cap of 8% and a floor of 4%.
 iii.      PCB will provide the Debtor with a written statement detailing the beginning principal balance,
           and the principal and interest installment payment due at least 28 days prior to each payment
           date. If there is any dispute as to the amount of the PCB claim for principal, interest, attorneys’
           fees or costs, the court will resolve the dispute.
 iv.       PCB will be entitled to a continuing security agreement of the same priority and position it
           currently holds to secure the payments due above. Pursuant to the terms of the parties’ Cash
           Collateral Stipulation, PCB shall continue to hold a lien in Debtor’s 2019 crops, 2019 crop
           insurance payments and 2019 government agriculture program payments to the extent of the
           Debtors’ use of cash collateral of PCB and adequate protection payments. All other post-
           petition crops, crop insurance payments and government agriculture program payments will be
           free and clear of the PCB liens.
  v.       In the event of any default by the Debtors with respect to treatment for the claim of PCB, if the
           same is not cured within 30 days of written notice of default being provided to the Debtors by
           PCB, PCB may submit an affidavit of non-compliance to the United States Bankruptcy Court for
                                                         15
        the District of Minnesota seeking relief from the stay as to the bank’s Personal and Real
        Property Collateral. Relief from the stay may be granted unless within 10 days from the date of
        the filing of the affidavit of non-compliance, the Debtors object to the same on the basis that
        the Debtors have fully complied under the terms of this plan. In the event of the filing of such
        an objection, an evidentiary hearing may be held on the same.

e.      United States Department of Agriculture – Commodity Credit Corporation. Class 1E is the
secured claim of United States Department of Agriculture – Commodity Credit Corporation (“CCC”) in
the amount of $639,673.29 based on proof of claim 6-1 filed in the bankruptcy of Sixta Farms, LLC, Case
No. 19-30528. The Debtors expect to allow CCC’s claim in such amount, or in such other amount as will
be agreed upon by Debtors and CCC, or in such other amount as will determined by the Court to be
secured pursuant to § 506 of the Code. The CCC claim is secured by the crops stored with the CCC.
Based on the CCC proof of claim, the value of the crops in storage as of the date of filing was
$1,185,552.18. The Debtors anticipate that Class 1E will be paid in full prior to the confirmation date of
the plan.

Any unpaid indebtedness owed to CCC will be paid as follows:

  i.    Sixta Farms, LLC will pay the CCC indebtedness from the proceeds of the crops stored with the
        CCC. The receipts from the crops will be paid to the CCC until the debt is paid in full.
  ii.   The CCC will set off against any government payments owed to Sixta Farms, LLC to reduce the
        payments required hereunder, and Sixta Farms, LLC shall assign any future farm program
        payments to CCC until the debt is paid in full.
 iii.   Debtor reserves the right to prepay principal at any interval on this debt, without having to pay
        any penalty.
 iv.    In the event of any default by the Debtor with respect to treatment for the claim of CCC, if the
        same is not cured within 30 days of written notice of default being provided to the Debtor by
        CCC, CCC may submit an affidavit of non-compliance to the United States Bankruptcy Court for
        the District of Minnesota seeking relief from the stay. Relief from the stay may be granted
        unless within 10 days from the date of the filing of the affidavit of non-compliance, the Debtors
        object to the same on the basis that the Debtors have fully complied under the terms of this
        plan provision. In the event of the filing of such an objection, an evidentiary hearing may be
        held on the same.
  v.    All other terms and provisions of the CCC loan documents and security agreements stay in effect
        except as modified herein.

f.       Federal Agricultural Mortgage Corporation. Class 1F is the secured claim of the Federal
Agricultural Mortgage Corporation (“FarmerMac”) in the amount of $966,592.84 as of August 14, 2019.
Richland Farms, Inc. is the sole obligor on the debt. Class 1F is the secured claim of the Federal
Agricultural Mortgage Corporation (“FarmerMac”) in the amount of $966,592.84 as of August 14, 2019.
Richland Farms, Inc. is the sole obligor on the debt. The FarmerMac claim is secured by a first mortgage
in real property located in the County of Lincoln, State of Minnesota, which Mortgage, Security
Agreement, Assignment of Rents and Fixture Filing was filed on October 26, 2012 as Document No.
2012-001438 with the Lincoln County Recorder and assigned to FarmerMac as evidenced by Document
No. 2012-001524 filed with the Lincoln County Recorder on November 15, 2012. The maturity date of
the loan is January 1, 2033.

                                                    16
The Debtors estimate that the fair market value of the real property collateral securing the FarmerMac
claim is approximately $3,999,324.00. The current interest rate is 3.75%. Richland Farms, Inc. makes
payments of $45,950.48 on January 1 and July 1 of each year. The next payment adjustment date is July
1, 2023.

The remaining indebtedness owed to PCB will be paid as follows:

           i.   Richland Farms, Inc. will continue to pay the FarmerMac obligation pursuant to its
                existing terms.
          ii.   FarmerMac will be entitled to a continuing security interest of the same priority and
                position it currently holds to secure the payments owed to it. FarmerMac does not hold
                any lien or security interest in the Debtor’s post-petition crops, crop insurance
                payments or agriculture program payments.
         iii.   In the event of any default by the Debtors with respect to treatment for the claim of
                FarmerMac, if the same is not cured within 30 days of written notice of default being
                provided to the Debtors by FarmerMac, FarmerMac may submit an affidavit of non-
                compliance to the United States Bankruptcy Court for the District of Minnesota seeking
                relief from the stay as to the bank’s personal and real property collateral. Relief from
                the stay may be granted unless, within 10 days from the date of the filing of the affidavit
                of non-compliance, the Debtors object to the same on the basis that the Debtors have
                fully complied under the terms of this Plan. In the event of the filing of such an
                objection, an evidentiary hearing may be held on the same.

2.      General Unsecured Claims

General unsecured claims are not secured by property of the estate and are not entitled to priority
under § 507(a) of the Code. The general unsecured claims of the Debtor are described in Article III, Class
2, 3 and 4 of the Plan. The deadline for filing a proof of claim in each of the Richland Debtors’ cases has
passed.

        Class 2. General Unsecured Claims of Richland Farms Partnership, Richland Farms, Inc. and
Richland Eggs, Inc. (the “Richland Debtors”). Class 2 consists of general unsecured claims against the
Richland Debtors, including claims of unsecured creditors which are as a result of damages arising from
the rejection of unexpired leases and/or executory agreements, claims resulting from the value of a
secured claim being of a value less than the security held in support of such claim, and/or those
secured creditors whose claims are determined to be unsecured, and claims for taxes and penalties
which are not included in any other class. Included in Class 2 will be the unsecured claim of PCB. The
Debtors project that the Class 2 general unsecured creditors will be comprised of the following claims:
                 Ace Property                                         $177,709.00
                 ADM Benson Quinn                                     $48,834.24
                 C&B Operations                                       $15,039.82
                 CNH Industrial Capital America                       $637,222.18
                 Commodity Marketing                                  $1,500
                 Cooperative Energy Company                           $127,825.20
                 Dupont                                               $136,681.87

                                                    17
                 Farmers Irrigation                                    $4,427.84
                 Gislason & Hunter LLP                                 $5,219
                 IRS                                                   $3,111.36
                 IRS                                                   $582.99
                 JD Financial                                          $492.97
                 Liberty Blades, LLC                                   $19,660.64
                 Manty & Associates                                    $3,650
                 Midland Tire                                          $6,738.55
                 Nutrien Ag Solutions                                  $3,290.72
                 Pamela J. Kroese                                      $148,405.50
                 PCB                                                   $941,667.00
                 PHI Financial Services                                $527,660.45
                 Pro-Aire                                              $4,402.92
                 Rain & Hail, LLC                                      $190,082.00
                 River Run Thru                                        $10,233.60
                 Tyler Electric                                        $70,615.78
                 Western Equip                                         $150,162.10
                 Prostrollo Auto Mall                                  $11,588.98
                 USDA - Farm Service Agency                            $5,286.53
                                                              Total    $2,310,424.24

PCB claims a total debt owed to it in the amount of $7,614,597.21 plus per diem interest accrual from
and after July 26, 2019 of $1,164.8976. However, if this plan is confirmed, the Debtors anticipate that
$6,196,639.31 of the Debtor’s claim will be paid as a secured claim through Class 1D. Even though
under secured, PCB will be paid its interest through the confirmation date pursuant to the Cash
Collateral Stipulation. In addition, PCB will receive a projected $404,163 as a return of cash collateral
and an additional projected adequate protection payment of $100,253.41 through the Cash Collateral
Stipulation. While there have been additional unaccounted for payments to PCB during the course of
the bankruptcy, and the Debtors reserve the right to object to PCB’s claim, the Debtors believe PCB’s
unsecured claim will be no more than $941,667.
         Treatment: Unsecured creditors will receive a total of $225,000 payable in five annual
installments. The first plan payment of $25,000 will be made on December 31, 2021. Future
installments of $50,000 will be due on December 31 of 2022, 2023, 2024, with the final payment of
$50,000 on December 31, 2025. Sixta Farms, LLC may advance funds to Richland Farms Partnership,
Richland Farms, Inc. and Richland Eggs, Inc. and will be deemed to hold a security interest in the post-
petition crops of those entities to support repayment of the amounts advanced. Unsecured creditors
will receive a pro rata distribution from the fund based on the percentage that each claim bears to the
total Class 3 claims as of the date of distribution.
        Class 3. General Unsecured Claims of Sixta Farms, LLC. Class 3 consists of the general
unsecured claims against Sixta Farms, LLC. As of the date of filing, Sixta Farms, LLC held crops subject
to the secured claim of the United States Department of Agriculture – Commodity Credit Corporation
(“CCC”). Based on proof of claim 6-1 filed in the bankruptcy of Sixta Farms, LLC, Case No. 19-30528,
the CCC holds a secured claim in the amount of $639,673.29. The CCC’s secured claim is expected to
                                                    18
be paid in full through Class 1E of the plan. To date, PCB has received $436,837.84 in checks from Sixta
Farms, LLC, which assets are not secured by PCB or any other creditors and will be deemed to have
paid down advances made by PCB pursuant to the Cash Collateral Stipulation. Sixta Farms, LLC also
holds additional grain from 2018 with an expected value of $384,114.42 and 2019 prevented planting
crop insurance on 332.64 acres with an expected value of approximately $109,771.20. Other than the
CCC, no creditor holds a security interest in either the Sixta Farm, LLC 2018 or 2019 crops, crop
insurance payments or government agricultural payments. Sixta Farms, LLC owes the following general
unsecured claims:


                      Kroese, Pamela                             $51,425.00
                      Nichols, Cindy                              36,000.00
                      Nichols, Robert                             23,348.00
                      PHI Financial Services                     203,370.94
                      Rain & Hail, LLC                           128,912.00
                      Guaranty of PCB debt                     7,614,597.21
                                            Total             $8,240,541.94

Sixta Farms, LLC holds approximately $930,723.84 in unsecured assets ($436,837.84 in checks to date,
additional 2018 grain with an expected value of $384,114.42 and 2019 crop insurance of $109,771.20).
Upon a Chapter 7 bankruptcy liquidation, without being able to utilize the benefits of a consolidated
tax group with the other debtor entities, it is anticipated that the Chapter 7 bankruptcy estate would
incur taxes of approximately 30% in addition to the Chapter 7 trustee’s commission of $49,786.19,
leaving approximately $601,719.91 distributable.
        Treatment: Unsecured creditors will receive a total of $700,000 payable in seven equal annual
installments of $50,000, and a payment of $350,000 on December 31, 2027. The first plan payment
will be made on December 31, 2020. Future installments will be due on December 31 of 2021, 2022,
2023, 2024, 2025 and 2026, with the final payment of December 31, 2027. Sixta Farms, LLC may
advance funds to Richland Farms Partnership, Richland Farms, Inc. and Richland Eggs, Inc. and will be
deemed to hold a security interest in the post-petition crops of those entities to support repayment of
the amounts advanced. Unsecured creditors will receive a pro rata distribution from the fund based on
the percentage that each claim bears to the total Class 3 claims as of the date of distribution.
          Class 4. General Unsecured Claims of Richland Agronomy, Inc. Class 4 consists of the general
unsecured claims against Richland Agronomy, Inc. Richland Agronomy, Inc. owns an unsecured
fertilizer mixing facility with an estimated value of $77,400.00. Richland Agronomy, Inc. is a co-signor
on the purchase money debt owed to Agco on the ACH 8400 Terragator. The Agco finance claim is
expected to be paid in full through Class 1A. CNH has filed a proof of claim with respect to Richland
Agronomy, Inc., but there is no documentation to support the CNH claim, which will be denied. The
only projected claim against Richland Agronomy, Inc. is the claim of PCB, which is expected to have a
claim in excess of the value of the assets of Richland Agronomy, Inc.
        Treatment: Unsecured creditors will receive a total of $80,000 payable in five equal annual
installments of $20,000. The first plan payment will be made on December 31, 2020. Future
installments will be due on December 31 of 2021, 2022, 2023, with the final payment of December 31,
2024. Unsecured creditors will receive a pro rata distribution from the fund based on the percentage
that each claim bears to the total Class 4 claims as of the date of distribution.

                                                    19
3.      Equity Interest Holders

Randy and Lisa Sixta are the equity interest holders in each of the Debtors. Equity interest holders are
parties who hold an ownership interest (i.e., equity interest) in the Debtor. In a corporation, entities
holding preferred or common stock are equity interest holders. In a limited liability corporation (“LLC”),
the equity interest holders are the members. The equity interest held by Randy and Lisa Sixta will be
terminated on the Effective Date of the Plan, but the Sixtas will be entitled to repurchase their equity
interest by paying $5,000 on December 31, 2019 or the Effective Date of the plan, whichever is later.

4.      Claims against guarantors

The debts recapitalized under this Plan have been guaranteed by various third parties. Those third-party
guarantees will remain in full force and effect. However, absent default by the Debtors under the terms
of this Plan, all creditors shall suspend pursuit of claims against the guarantors for recovery on the debts
it is owed by Debtors during the period that such creditor is receiving payments pursuant to this Plan.
The only exception to this provision is if the involved third-party guarantors do not agree to waive any
statute of limitations defenses, the creditor may proceed against said third-party guarantors to recover
on all or any portion of the debts for which said third-party guarantors are obligated.

D. Means of Implementing the Plan

1. Source of Payments

Payments and distributions under the Plan will be funded by cash flow from operations, as described in
the projections attached as Exhibit B to the Disclosure Statement. The figures, valuations or numbers in
the Disclosure Statement and Plan are approximations.

After paying expenses for the 2019 expenses, the Debtors anticipate net revenues before debt service to
be approximately $389,000. In addition, to date, Plains Commerce Bank has received $436,837.84 in
checks from Sixta Farms, LLC, which assets are not secured by the bank or any other creditors. Sixta
Farms, LLC also holds additional grain from 2018 with an expected value of $402,000 and 2019
prevented planting crop insurance on 332.64 acres with an expected value of approximately
$109,771.20. Any funds advanced from Sixta Farms, LLC to Richland Farms Partnership, Richland Farms,
Inc. and Richland Eggs, Inc. will be secured by a lien in crops, crop insurance and government agriculture
payments in order to protect the creditors of Sixta Farms, LLC. However, to implement the plan, the
Debtors will likely also need vendor financing, or private party lending to pay the required crop inputs
for 2020 and future crops. The Debtors have not yet contracted with a lender, but they anticipate being
able to obtain financing that would be secured by a crop input lien.

2. Post-confirmation Management

Randy and Lisa Sixta will remain primarily responsible for all of the business operations the Debtors and
will continue to manage all operations.

E. Risk Factors

There are many risk factors that may negatively affect Debtors’ proposed Plan, including the following:
                                                   20
1. Reliance on the continued management of Randy and Lisa Sixta. The operation of the
   Debtors is heavily reliant on the continued management of Randy and Lisa Sixta. If either
   were to become ill or otherwise incapacitated, it is unlikely that the Debtors could continue
   to successfully operate without significantly increasing their labor cost.
2. The Debtors requires annual financing for their farming operations. Virtually all farming
   operations require substantial outside financing because they must expend large amounts
   of capital in the spring, and collect all of their revenues in the fall. The Debtor intends to
   obtain bank financing on ordinary terms for 2020 and into the future, but there is no
   guarantee that they will be able to obtain financing from a bank, or from any other financing
   party in future years.
3. The Debtors require annual land leases for their farming operations. For the 2019 crop
   year, the Debtor is subleasing 1991.04 acres of land with an average rent of $215. The
   Debtor anticipates leasing similar acreage in 2020 and into the future, but there is no
   guarantee that the Debtor will be able to obtain land leases or the required price per acre.
4. Weather and commodity pricing play an important role in the success of any farming
   operation. While crop insurance can reduce the risk of weather-related events and
   commodity pricing changes, it will never totally remove the risk of these inherently
   unpredictable factors. Recent trade disputes have made commodity pricing and distribution
   networks even more unpredictable.
5. Consummation of the Plans of Reorganization is subject to creditor acceptance and
   approval by the Courts. The Debtors have operated its business and managed its assets
   under the supervision of the Courts since the date of petition. Before the Plans of
   Reorganization can be consummated, the Chapter 11 Plan of Reorganization must be
   accepted by at least two-thirds in dollar amount and a majority in number of the claims of
   classes (with certain exceptions) entitled to vote to accept or reject the Chapter 11 Plan.
   There can be no assurance that the Plans of Reorganization will be approved by the
   impaired or affected creditors, and that even if approved, the Courts will confirm the Plan of
   Reorganization. The failure to meet any of these conditions will delay the consummation of
   the Plan of Reorganization. In the event that any class of claims entitled to vote fails to
   accept the Chapter 11 Plan in accordance with sections 1126(c) and 1129(a)(8) of the
   Bankruptcy Code, we reserve the right to request that the U.S. Court confirm the Chapter 11
   Plan in accordance with section 1129(b) of the Bankruptcy Code and/or modify the Plan in
   accordance with its terms. While we believe that the Chapter 11 Plan satisfies the
   requirements for non-consensual confirmation under section 1129(b) of the Bankruptcy
   Code because it does not “discriminate unfairly” and is “fair and equitable” with respect to
   the classes that reject or are deemed to reject the Plan, there can be no assurance that the
   Court will reach the same conclusion. In addition, there can be no assurance that any
   challenge to the requirements for non-consensual confirmation will not delay the Debtor’s
   emergence from Chapter 11 or prevent confirmation of the Chapter 11 Plan. A failure to
   approve the Debtor’s Plan or a modification thereof may result in a liquidation of the
   Debtor’s assets.
6. The Debtors may not achieve the financial performance projected under the Plan of
   Reorganization. The financial projections in the Debtor’s Plan are projections of future
   performance. These projections are based on numerous estimates of values and
   assumptions including the timing, confirmation and consummation of the Plan in
   accordance with its terms, the anticipated future performance of the Debtors, industry
                                              21
            performance, general business and economic conditions and other matters, many of which
            are beyond our control and some or all of which may not materialize.

F. Executory Contracts and Unexpired Leases

The Plan in Article V lists all executory contracts and unexpired leases that the Debtor will assume under
the Plan. Assumption means that the Debtor has elected to continue to perform the obligations under
such contracts and unexpired leases, and to cure defaults of the type that must be cured under the
Code, if any. The Plan also lists how the Debtor will cure and compensate the other party to such
contract or lease for any such defaults.

If you object to the assumption of your unexpired lease or executory contract, the proposed cure of any
defaults, or the adequacy of assurance of performance, you must file and serve your objection to the
Plan within the deadline for objecting to the confirmation of the Plan, unless the Court has set an earlier
time.

All executory contracts and unexpired leases that are not listed as accepted will be deemed rejected
under the Plan. Consult your adviser or attorney for more specific information about particular
contracts or leases.

If you object to the rejection of your contract or lease, you must file and serve your objection to the Plan
within the deadline for objecting to the confirmation of the Plan.

The deadline for filing a proof of claim based on a claim arising from the rejection of a lease or
contract is as set by order of the court. Any claim based on the rejection of a contract or lease will be
barred if the proof of claim is not timely filed, unless the Court orders otherwise.

G. Tax Consequences of Plan

        The following are the anticipated tax consequences of the Plan to the Debtors and the holders
of any claims. This summary is based upon current law, which is subject to change at any time, possibly
with retroactive effect. This summary is not a complete discussion of all federal income tax
consequences to the Debtors and the creditors and does not address federal income tax consequences
applicable to creditors subject to special treatment under federal income tax law. In addition, this
summary does not address the tax consequences of the Plan under applicable state, local or foreign tax
laws or Federal gift and estate tax laws.

THIS SUMMARY IS INCLUDED FOR YOUR GENERAL INFORMATION ONLY AND DOES NOT CONSTITUTE
A TAX OPINION OR ADVICE. EACH CREDITOR IS STRONGLY ADVISED TO CONSULT WITH HIS/HER/ITS
TAX ADVISOR, ACCCOUNTANT OR ATTORNEY TO DETERMINE THE TAX CONSEQUENCES RELATED TO
THE PLAN AND HIS/HER/ITS PARTICULAR CIRCUMSTANCES, INCLUDING ANY STATE, LOCAL AND
FOREIGN TAX CONSEQUENCES RESULTING FROM THE IMPLEMENTATION OF THE PLAN.

                1.      Tax Consequences to the Debtor of the Plan.

        The Internal Revenue Code of 1986, as amended (the “IRC”), provides in Section 61(a)(12) that
gross income subject to federal income tax includes income from the discharge of indebtedness.
                                                22
Section 108(a)(1)(A) of the IRC specifically excludes from Federal income tax any income from discharge
of indebtedness discharged under Chapter 11. Due to the applicability of the above-cited IRC Sections,
the Debtor anticipates that upon the confirmation of the Plan, the Debtor will not have any federal
income tax consequences related to the confirmation of the Plan. Section 108(b)(1) of the IRC provides
that upon the discharge of indebtedness under IRC Section 1098(a)(1)(A), certain tax attributes
including, but not limited to, net operating losses, capital losses and tax credit carry forwards may be
reduced. The Debtor anticipates that this potential reduction in the tax attributes of the Debtor will not
have any immediate federal income tax consequences to the Debtor upon confirmation of the Plan or
on the sources of payment as provided in the Plan.

                2.       General Tax Consequences for Creditors of Any Discharge, and the General Tax
                         Consequences of Receipt of Plan Consideration After Confirmation.

         Upon confirmation of the Plan and its funding, a creditor may receive a distribution at the time
and in the manner provided in the Plan. The tax consequences to the creditors will vary depending
upon facts that are unique to each creditor including, but not limited to: (1) whether the claim is
business or non-business related; (2) whether the claim relates to interest, principal, or penalty; (3) the
type of claim and its origin; (4) the federal tax status of the recipient receiving the distribution under the
Plan; (5) the recipient’s method of accounting; (6) the recipient’s prior treatment of the indebtedness
including whether the recipient has deducted the claim as a bad debt for federal income tax purposes;
and (7) the recipient’s tax basis in the item for which a claim is being made.

EACH CREDITOR IS SUBJECT TO DIFFERENT FACTORS THAT ARE UNIQUE AND MAY RESULT IN
DIFFERENT TAX CONSEQUENCES TO EACH CREDITOR UNDER THE PLAN. DUE TO THE COMPLEXITY OF
THESE FACTORS, EACH CREDITOR IS STRONGLY ADVISED TO CONSULT WITH HIS/HER/ITS TAX
ADVISOR, ACCOUNTANT OR ATTORNEY TO DETERMINE THE TAX CONSEQUENCES TO THE CREDITOR
UNDER THE PLAN BASED UPON HIS/HER/ITS PARTICULAR AND UNIQUE CIRCUMSTANCES.

IV. CONFIRMATION REQUIREMENTS AND PROCEDURES

To be confirmable, the Plan must meet the requirements listed in §§ 1129(a) or (b) of the Code. These
include the requirements that: the Plan must be proposed in good faith; at least one impaired class of
claims must accept the Plan, without counting votes of insiders; the Plan must distribute to each
creditor and equity interest holder at least as much as the creditor or equity interest holder would
receive in a chapter 7 liquidation case, unless the creditor or equity interest holder votes to accept the
Plan; and the Plan must be feasible. These requirements are not the only requirements listed in § 1129,
and they are not the only requirements for confirmation.

A. Who May Vote or Object

Any party in interest may object to the confirmation of the Plan if the party believes that the
requirements for confirmation are not met.

In this case, the Plan Proponent believes that all classes are impaired and that holders of claims in each
of these classes are entitled to vote to accept or reject the Plan.



                                                     23
1. What Is an Allowed Claim or an Allowed Equity Interest?

Only a creditor or equity interest holder with an allowed claim or an allowed equity interest has the
right to vote on the Plan. Generally, a claim or equity interest is allowed if either (1) the Debtor has
scheduled the claim on the Debtor’s schedules, unless the claim has been scheduled as disputed,
contingent, or unliquidated, or (2) the creditor has filed a proof of claim or equity interest, unless an
objection has been filed to such proof of claim or equity interest. When a claim or equity interest is not
allowed, the creditor or equity interest holder holding the claim or equity interest cannot vote unless
the Court, after notice and hearing, either overrules the objection or allows the claim or equity interest
for voting purposes pursuant to Rule 3018(a) of the Federal Rules of Bankruptcy Procedure.

        The deadline for filing a proof of claim in this case has passed. The deadline is based on the
        filing date. Here, the latest deadline was June 24, 2019.

2. What Is an Impaired Claim or Impaired Equity Interest?

As noted above, the holder of an allowed claim or equity interest has the right to vote only if it is in a
class that is impaired under the Plan. As provided in § 1124 of the Code, a class is considered impaired if
the Plan alters the legal, equitable, or contractual rights of the members of that class.

3. Who is Not Entitled to Vote

The holders of the following five types of claims and equity interests are not entitled to vote:

        • holders of claims and equity interests that have been disallowed by an order of the Court;

        • holders of other claims or equity interests that are not “allowed claims” or “allowed equity
          interests” (as discussed above), unless they have been “allowed” for voting purposes.

        • holders of claims entitled to priority pursuant to §§ 507(a)(2), (a)(3), and (a)(8) of the Code;

        • holders of claims or equity interests in classes that do not receive or retain any value under
          the Plan; and

        • administrative expenses.

Even If You Are Not Entitled to Vote on the Plan, You Have a Right to Object to the Confirmation of the
Plan.

4. Who Can Vote in More Than One Class

A creditor whose claim has been allowed in part as a secured claim and in part as an unsecured claim, or
who otherwise hold claims in multiple classes, is entitled to accept or reject a Plan in each capacity, and
should cast one ballot for each claim.




                                                     24
B. Votes Necessary to Confirm the Plan

If impaired classes exist, the Court cannot confirm the Plan unless (1) at least one impaired class of
creditors has accepted the Plan without counting the votes of any insiders within that class, and (2) all
impaired classes have voted to accept the Plan, unless the Plan is eligible to be confirmed by “cram
down” on non-accepting classes, as discussed later in this Section.

1. Votes Necessary for a Class to Accept the Plan

A class of claims accepts the Plan if both of the following occur: (1) the holders of more than one-half
(1/2) of the allowed claims in the class, who vote, cast their votes to accept the Plan, and (2) the holders
of at least two-thirds (2/3) in dollar amount of the allowed claims in the class, who vote, cast their votes
to accept the Plan.

2. Treatment of Nonaccepting Classes

Even if one or more impaired classes reject the Plan, the Court may nonetheless confirm the Plan if the
nonaccepting classes are treated in the manner prescribed by § 1129(b) of the Code. A plan that binds
nonaccepting classes is commonly referred to as a “cram down” plan. The Code allows the Plan to bind
nonaccepting classes of claims or equity interests if it meets all the requirements for consensual
confirmation except the voting requirements of § 1129(a)(8) of the Code, does not “discriminate
unfairly,” and is “fair and equitable” toward each impaired class that has not voted to accept the Plan.

You should consult your own attorney if a “cramdown” confirmation will affect your claim or equity
interest, as the variations on this general rule are numerous and complex.

C. Liquidation Analysis

To confirm the Plan, the Court must find that all creditors and equity interest holders who do not accept
the Plan will receive at least as much under the Plan as such claim and equity interest holders would
receive in a chapter 7 liquidation. A liquidation analysis is attached to this Disclosure Statement as
Exhibit C.

D. Feasibility

The Court must find that confirmation of the Plan is not likely to be followed by the liquidation, or the
need for further financial reorganization, of the Debtor or any successor to the Debtor, unless such
liquidation or reorganization is proposed in the Plan. In the present case, the Debtor believes that it will
have enough cash on hand on the Effective Date of the Plan to pay all the claims and expenses that are
entitled to be paid on that date and that it will have enough cash over the life of the Plan to make the
required Plan payments.

Projections showing the amount of cash on hand on the effective date of the Plan, and the sources of
future cash flow are attached to this disclosure statement as Exhibit B. You Should Consult with Your
Accountant or other Financial Advisor If You Have Any Questions Pertaining to These Projections.

The projections show a starting cash balance and ending cash balance for each month. As well as an
                                                  25
annual total in the far right column. The projections assume a confirmation date of November 1, 2019
and a November to November fiscal year.

When reviewing the projections, where the cash balance shows a negative, it assumes the need for
input financing. In 2020, the projections assume the need for financing toward the end of February and
a total required financing of $629,536 for the year. While an input financier has not yet been identified,
it is expected that the Debtors will be able to obtain financing by providing a crop input lien. The
financing cost is assumed at a rate of 10% per annum based on the average outstanding balance. In
each year succeeding year, the date on which input financing is required is pushed further out,
evidencing the Debtors’ ability to increase the amount of crop inputs that can be self financed based on
their improving financial health.

For purposes of demonstrating the feasibility of the plan, the Debtors will assume PCB’s claimed per
diem interest of $1,164.8976 and 287 days accrue between the January 18, 2019 filing date of Richland
Farms Partnership and November 1, 2019 the projected date of confirmation of the Plan. Pursuant to
the Cash Collateral Stipulation, the interest rate is to be calculated at the non-default rate. The Debtors
believe that PCB’s per diem interest has been calculated using a rate higher than allowed under the Cash
Collateral Stipulation and using a principal base that does not fully account for cash paid during the
course of the bankruptcy. In addition to interest, the Debtors will also pay a per diem adequate
protection rate of $421.13 based on the rate of 10% per annum and $1,275,000 in machinery and
vehicles after the sale or return to the secured creditor of certain pieces of machinery and vehicles.
Based on the foregoing, the maximum possible adequate protection payment will be $434,579
($334,325.61 from PCB’s claimed per diem interest, plus $100,253.41 from the maximum adequate
protection rate stated in the Cash Collateral Stipulation). Even though the Debtors reserve the right to
dispute both the amount of the debt claimed by PCB under the loan agreements and under the Cash
Collateral Stipulation, in the projections attached as Exhibit B, the projected maximum adequate
protection payment of $434,579 is accounted for in November, 2019. The adequate protection
payment will be made upon either the parties agreeing to the amount of the debt or a court
determination of the amount of the debt.

To date, PCB has received $436,837.84 in checks from Sixta Farms, LLC, which assets are not secured by
PCB. The checks received to date are as follows:

        •   4/15/2019    $7,895.98       MNSP
        •   5/31/2019    $208,452.56     CARGILL
        •   7/16/2019    $15,564.36      ADM
        •   7/18/2019    $9,516.70       ADM
        •   7/22/2019    $11,516.28      ADM
        •   7/25/2019    $140,000.00     CARGILL
        •   7/30/2019    $6,913.36       ADM
        •   7/30/2019    $26,664.30      CARGILL
        •   7/31/2019    $10,314.30      ADM

The Debtors anticipate that these unsecured funds will be applied as a set off against advances under
the Cash Collateral Stipulation. To the extent that the Bank refuses to apply them as directed by Sixta
Farms, LLC or return them to Sixta Farms, LLC, it may be necessary to bring an avoidance action under 11

                                                    26
U.S.C. §549. See discussion herein at Section II.F. Pursuant to the Cash Collateral Stipulation, PCB
agreed to advance crop inputs for 2019. In total, PCB has advanced approximately $841,000 to date,
which amount has been partially repaid by the above described $436,837.84, leaving approximately
$404,163.00 in cash collateral secured by the Debtors’ 2019 crops. The projections attached as Exhibit B
anticipate that the $404,163.00 in cash collateral will be repaid from the crops sold in October 2019.

As noted above, and in the Plan, the Debtors reserve the right to object to the claimed amount of debt
and the amount owed as an adequate protection payment. Pursuant to the terms of the Cash Collateral
Stipulation, Richland Farms Partnership turned over checks derived from 2018 crops with a face value of
$537,452.38, but PCB has not provided an accounting for how those checks were applied. The Debtors
have also turned over $177,459.21 from equipment sales, $448,258.30 from land sales, and $27,952
from a tillage receivable, as well as other amounts from their checking accounts. The Debtors have been
unable to determine where those amounts have been applied based on the information they have
access to from electronic banking accounts, and the bank has either failed or refused to provide
additional information. Nonetheless, as discussed above, even assuming the accuracy of the bank’s
stated debts and interest accruals which appear overstated, the projections demonstrate that the
Debtors’ plan is feasible.

V. EFFECT OF CONFIRMATION OF PLAN

A. Discharge of Debtor

On the effective date of the Plan, the Debtor shall be discharged from any debt that arose before
confirmation of the Plan, subject to the occurrence of the effective date, to the extent specified in §
1141(d)(1)(A) of the Code, except that the Debtor shall not be discharged of any debt (i) imposed by the
Plan, (ii) of a kind specified in § 1141(d)(6)(A) if a timely complaint was filed in accordance with Rule
4007(c) of the Federal Rules of Civil Bankruptcy Procedure, or (iii) of a kind specified in § 1141(d)(6)(B).
After the effective date of the Plan your claims against the Debtor will be limited to the debts described
in clauses (i) through (iii) of the preceding sentence.

B. Modification of Plan

The Plan Proponent may modify the Plan at any time before confirmation of the Plan. However, the
Court may require a new disclosure statement and/or re voting on the Plan.

The Plan Proponent may also seek to modify the Plan at any time after confirmation only if (1) the Plan
has not been substantially consummated and (2) the Court authorizes the proposed modifications after
notice and a hearing.

C. Final Decree

Once the estate has been fully administered, as provided in Rule 3022 of the Federal Rules of
Bankruptcy Procedure, the Plan Proponent, or such other party as the Court may designate in the Plan
Confirmation Order, shall file a motion with the Court to obtain a final decree to close the case.
Alternatively, the Court may enter such a final decree on its own motion.


                                                     27
EXHIBIT A
                                                  Income / Expense Trends
Richland Farms Consolidated


Cust. #

Description                     Projection 2019                                    2017 Tax       2016 Tax       2015 Tax       2014 Tax       2013 Tax
                                          R-L 3                                      Return*        Return*        Return*        Return*        Return*
Statement Date                     12/01/2018 -          * 5 Yr.    Variance    12/01/2016 -   12/01/2015 -   12/01/2014 -   12/01/2013 -   12/01/2012 -
                                    11/30/2019         Average                  11/30/2017 *   11/30/2016 *   11/30/2015 *   11/30/2014 *   11/30/2013 *

Operating Income
Crop Sales                           1,631,466       3,819,627     -2,188,161     4,089,248      3,684,020      3,350,798      3,512,793       4,461,276
Rents                                                   66,319       -66,319        124,096         135,000       130,513        -16,847         -41,166
Coop Distributions                                         304          -304            851                                          598              72
Ag Program Pmts                        146,600         128,503        18,097                        177,850       313,000                       151,665
Crop Insurance Proceeds                                305,125      -305,125                                      880,097        289,486        356,041
Custom Hire Income                      54,000         329,947      -275,947                        609,581       388,746        305,047        346,361
Other Income                           121,500         190,302       -68,802        202,276         277,459       319,914        114,929          36,932
Total Operating Income               1,953,566       4,840,127     -2,886,561     4,416,471      4,883,910      5,383,068      4,206,006       5,311,181
Purchases for Resale                                   119,631      -119,631                        598,157
GROSS MARGIN                         1,953,566       4,720,496     -2,766,930     4,416,471      4,285,753      5,383,068      4,206,006       5,311,181
Operating Expenses
Car & Truck                              5,000                         5,000
Chemicals                               33,995          94,678       -60,683        134,564           4,677       184,639         52,056          97,455
Custom Hire Exp.                         5,000          63,192       -58,192         82,956          57,846        53,996         44,927          76,233
Depreciation                           520,000         531,178       -11,178        562,008         530,028       561,952        556,655        445,247
Fertilizers & Lime                      84,234         549,643      -465,409        161,386         343,913       845,287         31,057       1,366,574
Freight & Trucking                                      42,085       -42,085         42,073          36,424        59,582         48,752          23,592
Gas / Fuel / Oil                        22,415         320,261      -297,846        260,807         201,877       352,098        424,251        362,274
Insurance Exp.                         163,354         332,063      -168,709        262,592         264,252       390,579        392,981        349,909
Labor Hired                             78,000         119,726       -41,726        104,680         107,236       137,488        156,166          93,062
Rent - Mach / Equip / Vehicle           45,000         252,844      -207,844        264,905         309,334       368,887        156,025        165,069
Rent - Land / Animals                  559,095       1,091,321      -532,226        898,378      1,072,266      1,337,834      1,142,107       1,006,018
Repairs & Maintenance                   45,000         159,618      -114,618        171,776         166,550       164,612        117,316        177,837
Seeds & Plants                         194,642         489,872      -295,230        434,038         593,065       551,904        400,320        470,035
Supplies                                 4,987          49,422       -44,435         71,598          38,546        44,908                         92,056
Taxes - Real Estate                     27,128          35,265         -8,137         8,040          35,468        25,168         75,041          32,609
Utilities                               28,332          73,604       -45,272         78,399          65,885        78,400         93,370          51,965
Other Expenses                          37,050         174,865      -137,815        178,750         471,934        81,532         64,480          77,628
CCC Paybacks                                            11,788       -11,788         58,942
Employee Benefits                                       20,020       -20,020         19,567          22,697        19,613         20,149          18,072
Grain System (Richland Farms)                           56,564       -56,564        139,652         153,100        61,331         -4,411         -66,854
Grain System/Leg Expense                 5,000                         5,000
Hedging Expense                                         22,616       -22,616         24,550          49,839                        7,265          31,424
Pivot Maintenance                                        8,328         -8,328        13,908                                                       27,732
Professional Fees                       30,390          40,919       -10,529         32,019          48,488        46,750         33,446          43,892
Operating Interest                      23,155         213,682      -190,527        284,007         185,856       205,585        212,990        179,971
Term Interest                          489,493         244,092       245,401        314,265         231,090       360,757        172,633        141,716
Total Operating Exp.                 2,401,270       4,997,645     -2,596,375     4,603,860      4,990,371      5,932,902      4,197,576       5,263,516
NET OPER. INCOME                      -447,704        -277,149      -170,555       -187,389       -704,618       -549,834          8,430          47,665
Non-Operating
Dividends                                                  170          -170                           851
Income Taxes                            10,000           6,609         3,391         18,661         -36,753         9,837         18,620          22,681
Non-Farm Income                                          3,423         -3,423                                      12,409          4,575            129
Non-Farm Expense                        14,000          24,327       -10,327                                       41,067         41,349          39,218
Term Principal Payment                 258,338         390,335      -131,997        461,517         458,363       281,646        378,651        371,500


2/28/2019 5:26:27 AM                              Plains Commerce Bank 220 Main St Hoven SD 57450                                             Page 1 of 2
                                                                                                                                  Version 19.11.115.35139
                                                Income / Expense Trends
Richland Farms Consolidated


Cust. #

Description                   Projection 2019                                    2017 Tax       2016 Tax       2015 Tax       2014 Tax       2013 Tax
                                        R-L 3                                      Return*        Return*        Return*        Return*        Return*
Statement Date                   12/01/2018 -          * 5 Yr.    Variance    12/01/2016 -   12/01/2015 -   12/01/2014 -   12/01/2013 -   12/01/2012 -
                                  11/30/2019         Average                  11/30/2017 *   11/30/2016 *   11/30/2015 *   11/30/2014 *   11/30/2013 *
MARG AFTER TERM DEBT SERV.          -210,042        -163,990       -46,052       -105,559       -597,051       -308,023        131,040          59,642
(Depreciation Added Back)
Capital
Capital Sales                                          1,800         -1,800         7,500          1,500
Ending Cash On Hand                 -210,042        -162,190       -47,852        -98,059       -595,551       -308,023        131,040          59,642

Grand Totals
Total Cash Inflows                 1,953,566       4,845,350     -2,891,784     4,423,971      4,885,410      5,395,477      4,210,581       5,311,310
Total Cash Outflows                2,163,608       5,007,540     -2,843,932     4,522,030      5,480,961      5,703,500      4,079,541       5,251,668
Net Cash Flow                       -210,042        -162,190       -47,852        -98,059       -595,551       -308,023        131,040          59,642
Beg. Cash On Hand
Ending Cash On Hand or LOC          -210,042        -162,190       -47,852        -98,059       -595,551       -308,023        131,040          59,642
Balance




2/28/2019 5:26:27 AM                            Plains Commerce Bank 220 Main St Hoven SD 57450                                             Page 2 of 2
                                                                                                                                Version 19.11.115.35139
EXHIBIT B
RICHLAND FARMS CONSOLIDIATED                      STARTING CASH
SEPTEMBER - NOVEMBER, 2019                    $          384,115.42           $345,316.62               $572,775.82
REVENUE/EXP BY MONTH                                  SEPT                       OCT                       NOV                       TOTALS
                                                     INCOME                     INCOME                    INCOME                     INCOME
CORN SEALED INCOME                                                                                      $355,009.95                $355,009.95
TRUMP AID PROJECTION                                $63,000.00                                           $63,000.00                $126,000.00
CCC - CSP AND EQUIP                                                                                     $110,600.00                $110,600.00
PREVENT PLANT PROJECTIONS                                                     $657,043.20                                          $657,043.20
CRP INCOME                                                                     $6,479.00
WIND PROJECT DOWNPAYMENT                            $20,000.00
TOTAL REVENUE                                       $83,000.00                $663,522.20               $528,609.95               $1,275,132.15
EXPENSES BY MONTH                                    SEPT EXP                    OCT                       NOV                       TOTALS
LAND RENT                                           $16,150.80                                          $342,526.87                $358,677.67
SEED                                                                                                                                  $0.00
FERTILIZER                                          $46,000.00                                                                      $46,000.00
CHEMICALS                                                                                                                             $0.00
CROP/HAIL INSURANCE                                                                                      $75,000.00                 $75,000.00
FUEL                                                $1,460.00                  $3,650.00                 $4,000.00                  $9,110.00
REPAIRS                                             $2,263.00                  $5,000.00                   $0.00                    $7,263.00
LABOR                                               $5,000.00                  $5,000.00                 $5,000.00                  $15,000.00
MAC. LEASE (STRIP TILL)                             $32,250.00                                           $7,500.00                  $39,750.00
REAL ESTATE TAXES                                                                                        $13,564.00                 $13,564.00
FARM INSURANCE                                       $8,000.00                 $8,000.00                 $11,000.00                 $27,000.00
UTILITIES                                            $1,850.00                 $1,850.00                 $2,500.00                  $6,200.00
DUES & FEES                                          $1,625.00                 $1,200.00                                            $2,825.00
MISC.                                                $1,200.00                 $1,200.00                 $1,800.00                  $4,200.00
INCOME TAXES                                                                                                                          $0.00
ANDERSON FARM PAYMENT                                                                                    $17,151.00                 $17,151.00
FARMER MAC PAYMENT                                                                                                                    $0.00
JOHN DEERE                                                                                                                            $0.00
CASE                                                 $6,000.00                 $6,000.00                 $6,000.00                  $18,000.00
AGCO                                                                                                                                  $0.00
REPAYMENT OF CASH COLLATERAL TO PCB                                           $404,163.00                                          $404,163.00
PROJ MAX ADEQUATE PROTECTION PAYMENT                                                                    $434,579.00                $434,579.00
EXPENSES BY MONTH                                  $121,798.80                $436,063.00               $920,620.87               $1,478,482.67
ENDING CASH                                        $345,316.62                $572,775.82               $180,764.90                $180,764.90

Repayment of Cash Collateral to PCB - The Debtors have used approximately $841,000 is cash for inputs. Of that amount
$436,837.84 has been paid from Sixta Farms, LLC unsecured funds. Accordingly, PCB's secured claim for the return of cash collateral is
estimated to be $404,163.00, which is a secured claim in the crops of Richland Farms Partnership, Richland Farms, Inc. and Richland
Eggs, Inc. (the "Richland Debtors"). In addition, the Richland Debtors have an obligation to pay adequate protection under the
Cash Collateral Stipulation. The Debtors believe that the maximum possible adequate protection payment will be $434,579 based on
the information described in greater detail in the description of the treatment of the PCB claim in Class 1D in the Disclosure Statement.
RICHLAND FARMS CONSOLIDATED                 STARTING CASH
DEC. 2019 TO NOVEMBER 30, 2020              $   180,764.90        $215,085.06         $374,558.86          -$3,216.29    -$297,869.27   -$313,319.27   -$339,269.27   -$354,844.27   -$437,476.97   -$483,226.97   -$514,952.77   -$629,536.57
REVENUE/EXP BY MONTH                             DEC               JANUARY             FEBRUARY              MARCH          APRIL           MAY           JUNE            JULY         AUGUST        SEPTEMBER       OCTOBER       NOVEMBER          TOTALS
DEC. 2019 TO NOVEMBER 30, 2020                  INCOME              INCOME              INCOME               INCOME        INCOME         INCOME         INCOME         INCOME         INCOME         INCOME         INCOME          INCOME          INCOME
CORN SALES                                    $218,022.43         $218,022.43                                                                                                                                                     $1,032,759.98   $1,468,804.84
GOV PAYMENTS/WIND                                                 $63,000.00                                                                                                                                        $6,479.00      $72,143.75      $141,622.75
DIVIDENDS                                                          $1,500.00                                                                                                                                                                        $1,500.00
REPURCHASE OF EQUITY                           $5,000.00                                                                                                                                                                                            $5,000.00
TOTAL REVENUE                                 $223,022.43         $282,522.43            $0.00                $0.00         $0.00          $0.00          $0.00          $0.00         $0.00           $0.00        $6,479.00     $1,104,903.73   $1,616,927.59
EXPENSES BY MONTH                                 DEC              JANUARY             FEBRUARY              MARCH          APRIL          MAY            JUNE           JULY         AUGUST        SEPTEMBER       OCTOBER        NOVEMBER
LAND RENT                                                                                                 $189,376.20                                                                               $16,150.80                    $251,342.75      $456,869.75
SEED                                                                                  $292,000.00                                                                                                                                                  $292,000.00
FERTILIZER                                                         $55,223.15         $55,223.15                                                                                                                   $99,912.80                      $210,359.10
CHEMICALS                                                                                                  $47,550.78                                                                                                                              $47,550.78
CROP/HAIL INSURANCE                                                                                                                                                                                                                $75,000.00      $75,000.00
FUEL                                                                                   $16,602.00                                                                     $22,026.84                                                                   $38,628.84
REPAIRS                                                            $5,000.00                                                                                                                                        $5,000.00                      $10,000.00
LABOR                                           $4,500.00          $3,500.00            $3,500.00           $3,500.00     $5,000.00      $3,500.00      $3,500.00      $3,500.00      $3,500.00      $3,500.00      $4,500.00      $5,000.00       $47,000.00
MACHINERY LEASES                               $30,000.00                                                  $25,000.00                                                                $30,000.00                                                    $85,000.00
REAL ESTATE TAXES                                                                                                                       $12,000.00                                                                                 $12,000.00      $24,000.00
FARM INSURANCE                                 $6,000.00           $6,000.00            $6,000.00           $6,000.00     $6,000.00     $6,000.00       $6,000.00      $6,000.00      $6,000.00      $6,000.00      $6,000.00      $6,000.00       $72,000.00
UTILITIES                                      $2,000.00           $2,000.00            $2,000.00           $2,000.00     $2,000.00     $2,000.00       $2,000.00      $2,000.00      $2,000.00      $2,000.00      $2,000.00       $2,000.00       $24,000.00
DUES & FEES                                                        $4,125.00                                $1,625.00                                   $1,625.00       $705.38       $1,800.00      $1,625.00      $1,200.00                       $12,705.38
MISC.                                          $1,250.00           $1,250.00            $1,250.00           $1,250.00     $1,250.00      $1,250.00      $1,250.00      $1,250.00      $1,250.00      $1,250.00      $1,250.00      $1,250.00        $15,000.00
INCOME TAXES                                                                                                                                                                                                                                          $0.00
ANDERSON FARM PAYMENT                                                                                      $17,151.00                                                                                                                              $17,151.00
FARMER MAC PAYMENT                                                 $45,950.48                                                                                         $45,950.48                                                                   $91,900.96
IRS                                              $790.20                                                                                                                                                                                             $790.20
IRS - FARMS                                     $1,213.08                                                                                                                                                                                           $1,213.08
MN DEED                                         $1,887.60                                                                                                                                                                                           $1,887.60
MNDOR                                            $230.59                                                                                                                                                                                             $230.59
JOHN DEERE                                     $47,235.00                                                                                                                                                                                          $47,235.00
CASE                                           $86,024.04                                                                                                                                                                                          $86,024.04
AGCO                                           $7,571.76                                                                                                                                                                                            $7,571.76
PROFESSIONAL FEES - ACCOUNTING                                                          $1,200.00           $1,200.00     $1,200.00      $1,200.00      $1,200.00      $1,200.00      $1,200.00      $1,200.00      $1,200.00      $1,200.00       $12,000.00
PROFESSIONAL FEES - LEGAL                                                                                                                                                                                                                             $0.00
PCB                                                                                                                                                                                                                                                   $0.00
Class 2 General Unsecured Claims                                                                                                                                                                                                                      $0.00
Class 3 Sixta Farms Unsecured Claims                                                                                                                                                                                                                  $0.00
Class 4 Agronomy Unsecured Claims                                                                                                                                                                                                                     $0.00
Input Financing Cost                                                                                                                                                                                                               $31,000.00       $31,000.00
EXPENSES BY MONTH                             $188,702.27         $123,048.63         $377,775.15         $294,652.98     $15,450.00     $25,950.00     $15,575.00     $82,632.70     $45,750.00     $31,725.80    $121,062.80    $384,792.75     $1,707,118.08
ENDING CASH                                   $215,085.06         $374,558.86          -$3,216.29         -$297,869.27   -$313,319.27   -$339,269.27   -$354,844.27   -$437,476.97   -$483,226.97   -$514,952.77   -$629,536.57    $90,574.41       $90,574.41

Input financing cost calculated at a rate of 10% per annum based on the average outstanding balance
Based on the consolidated tax group, income taxes for all entities are anticipated to be subject to set off until 2021
RICHLAND FARMS CONSOLIDATED            STARTING CASH
DEC. 2020 TO NOVEMBER 30, 2021         $    90,574.41   $110,845.81   $277,681.33   $210,691.54   -$98,105.63    -$113,555.63   -$139,505.63   -$155,080.63   -$237,713.33   -$283,463.33   -$315,189.13   -$432,272.93
REVENUE/EXP BY MONTH                        DEC          JANUARY       FEBRUARY       MARCH          APRIL           MAY           JUNE            JULY         AUGUST        SEPTEMBER       OCTOBER       NOVEMBER          TOTALS
DEC 2020 TO NOVEMBER 2021                 INCOME          INCOME        INCOME       INCOME         INCOME         INCOME         INCOME         INCOME         INCOME         INCOME         INCOME          INCOME          INCOME
CORN SALES                              $600,000.00     $306,186.15   $306,186.15                                                                                                                          $1,032,759.98   $2,245,132.28
GOVERNMENT PAYMENTS                     $110,000.00                                                                                                                                          $6,479.00                      $116,479.00
DIVIDENDS                                                $1,500.00                                                                                                                                                           $1,500.00
WIND PAYMENT                                                                                                                                                                                                $73,567.50      $73,567.50
TOTAL REVENUE                           $710,000.00     $307,686.15   $306,186.15      $0.00         $0.00          $0.00          $0.00          $0.00         $0.00           $0.00        $6,479.00     $1,106,327.48   $2,436,678.78
EXPENSES BY MONTH                          DEC           JANUARY       FEBRUARY       MARCH          APRIL          MAY            JUNE           JULY         AUGUST        SEPTEMBER       OCTOBER        NOVEMBER
LAND RENT                                                                           $189,376.20                                                                              $16,150.80                    $251,342.75      $456,869.75
SEED                                                                  $304,002.79                                                                                                                                           $304,002.79
FERTILIZER                                              $55,223.15    $55,223.15                                                                                                            $99,912.80                      $210,359.10
CHEMICALS                                                                           $61,694.97                                                                                                                               $61,694.97
CROP/HAIL INSURANCE                                                                                                                                                                                         $75,000.00       $75,000.00
FUEL                                                    $16,602.00                                                                             $22,026.84                                                                    $38,628.84
REPAIRS                                                 $5,000.00                                                                                                                            $7,500.00                       $12,500.00
LABOR                                     $4,500.00     $3,500.00      $3,500.00     $3,500.00     $5,000.00      $3,500.00      $3,500.00      $3,500.00      $3,500.00      $3,500.00      $4,500.00      $5,000.00        $47,000.00
MACHINERY LEASES                         $30,000.00                                 $25,000.00                                                                $30,000.00                                                     $85,000.00
REAL ESTATE TAXES                                                                                                $12,000.00                                                                                 $12,000.00       $24,000.00
FARM INSURANCE                           $6,000.00       $6,000.00     $6,000.00     $6,000.00     $6,000.00     $6,000.00       $6,000.00      $6,000.00      $6,000.00      $6,000.00      $6,000.00      $6,000.00        $72,000.00
UTILITIES                                $2,000.00       $2,000.00     $2,000.00     $2,000.00     $2,000.00     $2,000.00       $2,000.00      $2,000.00      $2,000.00      $2,000.00      $2,000.00       $2,000.00       $24,000.00
DUES & FEES                                              $4,125.00                   $1,625.00                                   $1,625.00       $705.38       $1,800.00      $1,625.00      $1,200.00                       $12,705.38
MISC.                                    $1,250.00       $1,250.00     $1,250.00     $1,250.00     $1,250.00      $1,250.00      $1,250.00      $1,250.00      $1,250.00      $1,250.00      $1,250.00       $1,250.00       $15,000.00
INCOME TAXES                                                                                                                                                                                                $60,483.00       $60,483.00
ANDERSON FARM PAYMENT                                                               $17,151.00                                                                                                                               $17,151.00
FARMER MAC PAYMENT                                      $45,950.48                                                                             $45,950.48                                                                    $91,900.96
IRS                                       $790.20                                                                                                                                                                              $790.20
IRS - Farms                                                                                                                                                                                                                     $0.00
MN DEED                                   $1,887.60                                                                                                                                                                           $1,887.60
JOHN DEERE                               $47,235.00                                                                                                                                                                          $47,235.00
CASE                                    $116,024.04                                                                                                                                                                         $116,024.04
AGCO                                     $7,571.76                                                                                                                                                                            $7,571.76
PROFESSIONAL FEES - ACCOUNTING           $1,200.00       $1,200.00     $1,200.00     $1,200.00     $1,200.00      $1,200.00      $1,200.00      $1,200.00      $1,200.00      $1,200.00      $1,200.00      $1,200.00        $14,400.00
PROFESSIONAL FEES - LEGAL                                                                                                                                                                                                       $0.00
PCB                                     $401,270.00                                                                                                                                                                         $401,270.00
Class 2 General Unsecured Claims                                                                                                                                                                                                $0.00
Class 3 Sixta Farms Unsecured Claims     $50,000.00                                                                                                                                                                          $50,000.00
Class 4 Agronomy Unsecured Claims        $20,000.00                                                                                                                                                                          $20,000.00
Input Financing Cost                                                                                                                                                                                        $13,031.50       $13,031.50
EXPENSES BY MONTH                       $689,728.60     $140,850.63   $373,175.94   $308,797.17    $15,450.00     $25,950.00     $15,575.00     $82,632.70     $45,750.00     $31,725.80    $123,562.80    $427,307.25     $2,280,505.89
ENDING CASH                             $110,845.81     $277,681.33   $210,691.54   -$98,105.63   -$113,555.63   -$139,505.63   -$155,080.63   -$237,713.33   -$283,463.33   -$315,189.13   -$432,272.93   $246,747.30      $246,747.30
RICHLAND FARMS CONSOLIDATED            STARTING CASH
DEC. 2021 TO NOVEMBER 30, 2022         $    246,747.30   $186,795.55   $49,628.33    $341,864.54   $33,067.37   $17,617.37   -$8,332.63    -$23,907.63    -$106,540.33   -$152,290.33   -$184,016.13   -$301,099.93
REVENUE/EXP BY MONTH                     $245,534.22      JANUARY      FEBRUARY        MARCH         APRIL         MAY         JUNE           JULY          AUGUST        SEPTEMBER       OCTOBER       NOVEMBER          TOTALS
DEC 2021TO NOVEMBER 2022                   INCOME          INCOME        INCOME       INCOME        INCOME       INCOME       INCOME         INCOME         INCOME         INCOME         INCOME          INCOME          INCOME
CORN SALES                               $600,000.00     $306,186.20   $306,186.21                                                                                                                     $1,032,759.98   $2,245,132.39
GOVERNMENT PAYMENTS                      $110,000.00                                                                                                                                     $6,479.00                      $116,479.00
DIVIDENDS                                                 $1,500.00                                                                                                                                                      $1,500.00
WIND PAYMENT                                                                                                                                                                                            $75,038.85      $75,038.85
TOTAL REVENUE                            $710,000.00     $307,686.20   $306,186.21      $0.00        $0.00        $0.00        $0.00          $0.00         $0.00           $0.00        $6,479.00     $1,107,798.83   $2,438,150.24
EXPENSES BY MONTH                           DEC           JANUARY       FEBRUARY       MARCH         APRIL        MAY          JUNE           JULY         AUGUST        SEPTEMBER       OCTOBER        NOVEMBER
LAND RENT                                                                            $189,376.20                                                                         $16,150.80                    $251,342.75      $456,869.75
SEED                                                     $304,002.79                                                                                                                                                    $304,002.79
FERTILIZER                               $55,223.15      $55,223.15                                                                                                                     $99,912.80                      $210,359.10
CHEMICALS                                                                            $61,694.97                                                                                                                          $61,694.97
CROP/HAIL INSURANCE                                                                                                                                                                                     $75,000.00       $75,000.00
FUEL                                                     $16,602.00                                                                        $22,026.84                                                                    $38,628.84
REPAIRS                                                  $5,000.00                                                                                                                       $7,500.00                       $12,500.00
LABOR                                     $4,500.00      $3,500.00      $3,500.00     $3,500.00    $5,000.00    $3,500.00    $3,500.00      $3,500.00      $3,500.00      $3,500.00      $4,500.00      $5,000.00        $47,000.00
MACHINERY LEASES                         $30,000.00                                  $25,000.00                                                           $30,000.00                                                     $85,000.00
REAL ESTATE TAXES                                                                                               $12,000.00                                                                              $12,000.00      $24,000.00
FARM INSURANCE                            $6,000.00       $6,000.00     $6,000.00     $6,000.00    $6,000.00    $6,000.00    $6,000.00      $6,000.00      $6,000.00      $6,000.00      $6,000.00      $6,000.00       $72,000.00
UTILITIES                                 $2,000.00       $2,000.00     $2,000.00     $2,000.00    $2,000.00    $2,000.00    $2,000.00      $2,000.00      $2,000.00      $2,000.00      $2,000.00       $2,000.00       $24,000.00
DUES & FEES                                               $4,125.00                   $1,625.00                              $1,625.00       $705.38       $1,800.00      $1,625.00      $1,200.00                       $12,705.38
MISC.                                     $1,250.00       $1,250.00     $1,250.00     $1,250.00    $1,250.00    $1,250.00    $1,250.00      $1,250.00      $1,250.00      $1,250.00      $1,250.00       $1,250.00       $15,000.00
INCOME TAXES                                                                                                                                                                                            $89,554.20       $89,554.20
ANDERSON FARM PAYMENT                                                                $17,151.00                                                                                                                          $17,151.00
FARMER MAC PAYMENT                                       $45,950.48                                                                        $45,950.48                                                                    $91,900.96
IRS                                       $790.20                                                                                                                                                                          $790.20
IRS-FARMS                                                                                                                                                                                                                   $0.00
MNDEED                                     $1,887.60                                                                                                                                                                      $1,887.60
JOHN DEERE                                $47,235.00                                                                                                                                                                     $47,235.00
CASE                                     $116,024.04                                                                                                                                                                    $116,024.04
AGCO                                      $7,571.76                                                                                                                                                                      $7,571.76
PROFESSIONAL FEES - ACCOUNTING            $1,200.00       $1,200.00     $1,200.00     $1,200.00    $1,200.00    $1,200.00    $1,200.00      $1,200.00      $1,200.00      $1,200.00      $1,200.00      $1,200.00       $14,400.00
PROFESSIONAL FEES - LEGAL                                                                                                                                                                                                   $0.00
PCB                                      $401,270.00                                                                                                                                                                    $401,270.00
Class 2 General Unsecured Claims         $25,000.00                                                                                                                                                                      $25,000.00
Class 3 Sixta Farms Unsecured Claims     $50,000.00                                                                                                                                                                      $50,000.00
Class 4 Agronomy Unsecured Claims        $20,000.00                                                                                                                                                                      $20,000.00
Input Financing Cost                                                                                                                                                                                    $5,135.00         $5,135.00
EXPENSES BY MONTH                        $769,951.75     $444,853.42   $13,950.00    $308,797.17   $15,450.00   $25,950.00   $15,575.00     $82,632.70     $45,750.00     $31,725.80    $123,562.80    $448,481.95     $2,326,680.59
ENDING CASH                              $186,795.55      $49,628.33   $341,864.54    $33,067.37   $17,617.37   -$8,332.63   -$23,907.63   -$106,540.33   -$152,290.33   -$184,016.13   -$301,099.93   $358,216.95      $358,216.95
RICHLAND FARMS CONSOLIDATED            STARTING CASH
DEC. 2022 TO NOVEMBER 30, 2023         $   358,216.95   $273,264.51   $126,097.29   $418,333.50   $109,536.33   $94,086.33   $68,136.33   $52,561.33    -$30,071.37   -$75,821.37    -$107,547.17   -$224,630.97
REVENUE/EXP BY MONTH                        DEC          JANUARY       FEBRUARY       MARCH          APRIL         MAY         JUNE         JULY          AUGUST      SEPTEMBER        OCTOBER       NOVEMBER          TOTALS
DEC 2021TO NOVEMBER 2022                  INCOME          INCOME        INCOME       INCOME        INCOME        INCOME       INCOME       INCOME        INCOME         INCOME         INCOME          INCOME          INCOME
CORN SALES                              $600,000.00     $306,186.20   $306,186.21                                                                                                                   $1,032,759.98   $2,245,132.39
GOVERNMENT PAYMENTS                     $110,000.00                                                                                                                                   $6,479.00                      $116,479.00
DIVIDENDS                                                $1,500.00                                                                                                                                                    $1,500.00
WIND PAYMENT                                                                                                                                                                                         $76,539.63      $76,539.63
TOTAL REVENUE                           $710,000.00     $307,686.20   $306,186.21      $0.00        $0.00         $0.00        $0.00        $0.00         $0.00          $0.00        $6,479.00     $1,109,299.61   $2,439,651.02
EXPENSES BY MONTH                          DEC           JANUARY       FEBRUARY       MARCH         APRIL         MAY          JUNE         JULY         AUGUST       SEPTEMBER       OCTOBER        NOVEMBER
LAND RENT                                                                           $189,376.20                                                                       $16,150.80                    $251,342.75      $456,869.75
SEED                                                    $304,002.79                                                                                                                                                  $304,002.79
FERTILIZER                               $55,223.15     $55,223.15                                                                                                                   $99,912.80                      $210,359.10
CHEMICALS                                                                           $61,694.97                                                                                                                        $61,694.97
CROP/HAIL INSURANCE                                                                                                                                                                                  $75,000.00       $75,000.00
FUEL                                                    $16,602.00                                                                        $22,026.84                                                                  $38,628.84
REPAIRS                                                 $15,000.00                                                                                                                    $7,500.00                       $22,500.00
LABOR                                     $4,500.00     $3,500.00      $3,500.00     $3,500.00     $5,000.00    $3,500.00    $3,500.00    $3,500.00      $3,500.00     $3,500.00      $4,500.00      $5,000.00        $47,000.00
MACHINERY LEASES                         $30,000.00                                 $25,000.00                                                          $30,000.00                                                    $85,000.00
REAL ESTATE TAXES                                                                                               $12,000.00                                                                           $12,000.00       $24,000.00
FARM INSURANCE                           $6,000.00       $6,000.00     $6,000.00     $6,000.00     $6,000.00    $6,000.00    $6,000.00    $6,000.00     $6,000.00      $6,000.00      $6,000.00      $6,000.00       $72,000.00
UTILITIES                                $2,000.00       $2,000.00     $2,000.00     $2,000.00     $2,000.00    $2,000.00    $2,000.00    $2,000.00     $2,000.00      $2,000.00      $2,000.00       $2,000.00       $24,000.00
DUES & FEES                                              $4,125.00                   $1,625.00                               $1,625.00     $705.38      $1,800.00      $1,625.00      $1,200.00                       $12,705.38
MISC.                                    $1,250.00       $1,250.00     $1,250.00     $1,250.00     $1,250.00    $1,250.00    $1,250.00    $1,250.00     $1,250.00      $1,250.00      $1,250.00      $1,250.00        $15,000.00
INCOME TAXES                                                                                                                                                                                        $105,940.12      $105,940.12
ANDERSON FARM PAYMENT                                                               $17,151.00                                                                                                                        $17,151.00
FARMER MAC PAYMENT                                      $45,950.48                                                                        $45,950.48                                                                  $91,900.96
IRS                                       $790.20                                                                                                                                                                       $790.20
IRS-FARMS                                                                                                                                                                                                                $0.00
MNDEED                                    $1,887.60                                                                                                                                                                    $1,887.60
JOHN DEERE                               $47,235.00                                                                                                                                                                   $47,235.00
CASE                                    $116,024.04                                                                                                                                                                  $116,024.04
AGCO                                     $7,571.76                                                                                                                                                                    $7,571.76
PROFESSIONAL FEES - ACCOUNTING           $1,200.00       $1,200.00     $1,200.00     $1,200.00     $1,200.00    $1,200.00    $1,200.00    $1,200.00     $1,200.00      $1,200.00      $1,200.00      $1,200.00       $14,400.00
PROFESSIONAL FEES - LEGAL                                                                                                                                                                                                $0.00
PCB                                     $401,270.69                                                                                                                                                                  $401,270.69
Class 2 General Unsecured Claims        $50,000.00                                                                                                                                                                    $50,000.00
Class 3 Sixta Farms Unsecured Claims    $50,000.00                                                                                                                                                                    $50,000.00
Class 4 Agronomy Unsecured Claims       $20,000.00                                                                                                                                                                    $20,000.00
Input Financing Cost                                                                                                                                                                                 $2,500.00         $2,500.00
EXPENSES BY MONTH                       $794,952.44     $454,853.42   $13,950.00    $308,797.17   $15,450.00    $25,950.00   $15,575.00   $82,632.70    $45,750.00     $31,725.80    $123,562.80    $462,232.87     $2,375,432.20
ENDING CASH                             $273,264.51     $126,097.29   $418,333.50   $109,536.33   $94,086.33    $68,136.33   $52,561.33   -$30,071.37   -$75,821.37   -$107,547.17   -$224,630.97   $422,435.77      $422,435.77
RICHLAND FARMS CONSOLIDATED            STARTING CASH
DEC. 2023 TO NOVEMBER 30, 2024         $   422,435.77   $337,483.33   $190,316.11   $482,552.32   $173,755.15   $158,305.15   $132,355.15   $116,780.15   $34,147.45    -$11,602.55   -$43,328.35    -$160,412.15
REVENUE/EXP BY MONTH                        DEC          JANUARY       FEBRUARY       MARCH          APRIL         MAY           JUNE          JULY        AUGUST       SEPTEMBER      OCTOBER        NOVEMBER          TOTALS
DEC 2021TO NOVEMBER 2022                  INCOME          INCOME        INCOME       INCOME        INCOME        INCOME        INCOME        INCOME        INCOME        INCOME         INCOME          INCOME          INCOME
CORN SALES                              $600,000.00     $306,186.20   $306,186.21                                                                                                                    $1,032,759.98   $2,245,132.39
GOVERNMENT PAYMENTS                     $110,000.00                                                                                                                                    $6,479.00                      $116,479.00
DIVIDENDS                                                $1,500.00                                                                                                                                                     $1,500.00
WIND PAYMENT                                                                                                                                                                                          $78,070.42      $78,070.42
TOTAL REVENUE                           $710,000.00     $307,686.20   $306,186.21      $0.00        $0.00          $0.00        $0.00          $0.00        $0.00          $0.00       $6,479.00     $1,110,830.40   $2,441,181.81
EXPENSES BY MONTH                          DEC           JANUARY       FEBRUARY       MARCH         APRIL          MAY          JUNE           JULY        AUGUST       SEPTEMBER      OCTOBER        NOVEMBER
LAND RENT                                                                           $189,376.20                                                                         $16,150.80                   $251,342.75      $456,869.75
SEED                                                    $304,002.79                                                                                                                                                   $304,002.79
FERTILIZER                               $55,223.15     $55,223.15                                                                                                                    $99,912.80                      $210,359.10
CHEMICALS                                                                           $61,694.97                                                                                                                         $61,694.97
CROP/HAIL INSURANCE                                                                                                                                                                                   $75,000.00       $75,000.00
FUEL                                                    $16,602.00                                                                          $22,026.84                                                                 $38,628.84
REPAIRS                                                 $15,000.00                                                                                                                     $7,500.00                       $22,500.00
LABOR                                     $4,500.00     $3,500.00      $3,500.00     $3,500.00     $5,000.00     $3,500.00     $3,500.00     $3,500.00     $3,500.00    $3,500.00      $4,500.00      $5,000.00        $47,000.00
MACHINERY LEASES                         $30,000.00                                 $25,000.00                                                            $30,000.00                                                   $85,000.00
REPLACEMENT EQUIPMENT                                                                                                                                                                                 $50,000.00       $50,000.00
REAL ESTATE TAXES                                                                                               $12,000.00                                                                            $12,000.00       $24,000.00
FARM INSURANCE                           $6,000.00       $6,000.00     $6,000.00     $6,000.00     $6,000.00    $6,000.00      $6,000.00     $6,000.00    $6,000.00     $6,000.00      $6,000.00      $6,000.00       $72,000.00
UTILITIES                                $2,000.00       $2,000.00     $2,000.00     $2,000.00     $2,000.00     $2,000.00     $2,000.00     $2,000.00    $2,000.00     $2,000.00      $2,000.00       $2,000.00       $24,000.00
DUES & FEES                                              $4,125.00                   $1,625.00                                 $1,625.00      $705.38     $1,800.00     $1,625.00      $1,200.00                       $12,705.38
MISC.                                    $1,250.00       $1,250.00     $1,250.00     $1,250.00     $1,250.00     $1,250.00     $1,250.00     $1,250.00    $1,250.00     $1,250.00      $1,250.00      $1,250.00        $15,000.00
INCOME TAXES                                                                                                                                                                                         $108,665.00      $108,665.00
ANDERSON FARM PAYMENT                                                               $17,151.00                                                                                                                         $17,151.00
FARMER MAC PAYMENT                                      $45,950.48                                                                          $45,950.48                                                                 $91,900.96
IRS                                       $790.20                                                                                                                                                                        $790.20
IRS-FARMS                                                                                                                                                                                                                 $0.00
MNDEED                                    $1,887.60                                                                                                                                                                     $1,887.60
JOHN DEERE                               $47,235.00                                                                                                                                                                    $47,235.00
CASE                                    $116,024.04                                                                                                                                                                   $116,024.04
AGCO                                     $7,571.76                                                                                                                                                                     $7,571.76
PROFESSIONAL FEES - ACCOUNTING           $1,200.00       $1,200.00     $1,200.00     $1,200.00     $1,200.00     $1,200.00     $1,200.00     $1,200.00    $1,200.00     $1,200.00      $1,200.00      $1,200.00       $14,400.00
PROFESSIONAL FEES - LEGAL                                                                                                                                                                                                 $0.00
PCB                                     $401,270.69                                                                                                                                                                   $401,270.69
Class 2 General Unsecured Claims        $50,000.00                                                                                                                                                                     $50,000.00
Class 3 Sixta Farms Unsecured Claims    $50,000.00                                                                                                                                                                     $50,000.00
Class 4 Agronomy Unsecured Claims       $20,000.00                                                                                                                                                                     $20,000.00
Input Financing Cost                                                                                                                                                                                  $2,500.00         $2,500.00
EXPENSES BY MONTH                       $794,952.44     $454,853.42   $13,950.00    $308,797.17    $15,450.00   $25,950.00    $15,575.00    $82,632.70    $45,750.00    $31,725.80    $123,562.80    $514,957.75     $2,428,157.08
ENDING CASH                             $337,483.33     $190,316.11   $482,552.32   $173,755.15   $158,305.15   $132,355.15   $116,780.15   $34,147.45    -$11,602.55   -$43,328.35   -$160,412.15   $435,460.50      $435,460.50
RICHLAND FARMS CONSOLIDATED            STARTING CASH
DEC. 2024 TO NOVEMBER 30, 2025         $   454,665.14   $563,221.30   $416,054.08   $708,290.29   $399,493.12   $384,043.12   $358,093.12   $342,518.12   $259,885.42   $214,135.42   $182,409.62    $65,325.82
REVENUE/EXP BY MONTH                        DEC          JANUARY       FEBRUARY       MARCH          APRIL         MAY           JUNE          JULY        AUGUST       SEPTEMBER      OCTOBER       NOVEMBER          TOTALS
DEC 2021TO NOVEMBER 2022                  INCOME          INCOME        INCOME       INCOME        INCOME        INCOME        INCOME        INCOME        INCOME        INCOME        INCOME          INCOME          INCOME
CORN SALES                              $600,000.00     $306,186.20   $306,186.21                                                                                                                   $1,032,759.98   $2,245,132.39
GOVERNMENT PAYMENTS                     $110,000.00                                                                                                                                    $6,479.00                     $116,479.00
DIVIDENDS                                                $1,500.00                                                                                                                                                    $1,500.00
WIND PAYMENT                                                                                                                                                                                         $78,070.42      $78,070.42
TOTAL REVENUE                           $710,000.00     $307,686.20   $306,186.21      $0.00        $0.00          $0.00        $0.00          $0.00        $0.00          $0.00       $6,479.00    $1,110,830.40   $2,441,181.81
EXPENSES BY MONTH                          DEC           JANUARY       FEBRUARY       MARCH         APRIL          MAY          JUNE           JULY        AUGUST       SEPTEMBER      OCTOBER       NOVEMBER
LAND RENT                                                                           $189,376.20                                                                         $16,150.80                  $251,342.75      $456,869.75
SEED                                                    $304,002.79                                                                                                                                                  $304,002.79
FERTILIZER                               $55,223.15     $55,223.15                                                                                                                    $99,912.80                     $210,359.10
CHEMICALS                                                                           $61,694.97                                                                                                                        $61,694.97
CROP/HAIL INSURANCE                                                                                                                                                                                  $75,000.00       $75,000.00
FUEL                                                    $16,602.00                                                                          $22,026.84                                                                $38,628.84
REPAIRS                                                 $15,000.00                                                                                                                     $7,500.00                      $22,500.00
LABOR                                     $4,500.00     $3,500.00      $3,500.00     $3,500.00     $5,000.00     $3,500.00     $3,500.00     $3,500.00     $3,500.00     $3,500.00     $4,500.00     $5,000.00        $47,000.00
MACHINERY LEASES                         $30,000.00                                 $25,000.00                                                            $30,000.00                                                  $85,000.00
REPLACEMENT EQUIPMENT                                                                                                                                                                               $100,000.00      $100,000.00
REAL ESTATE TAXES                                                                                               $12,000.00                                                                          $12,000.00        $24,000.00
FARM INSURANCE                           $6,000.00       $6,000.00     $6,000.00     $6,000.00     $6,000.00    $6,000.00      $6,000.00     $6,000.00     $6,000.00     $6,000.00     $6,000.00     $6,000.00        $72,000.00
UTILITIES                                $2,000.00       $2,000.00     $2,000.00     $2,000.00     $2,000.00     $2,000.00     $2,000.00     $2,000.00     $2,000.00     $2,000.00     $2,000.00     $2,000.00        $24,000.00
DUES & FEES                                              $4,125.00                   $1,625.00                                 $1,625.00      $705.38      $1,800.00     $1,625.00     $1,200.00                      $12,705.38
MISC.                                    $1,250.00       $1,250.00     $1,250.00     $1,250.00     $1,250.00     $1,250.00     $1,250.00     $1,250.00     $1,250.00     $1,250.00     $1,250.00     $1,250.00        $15,000.00
INCOME TAXES                                                                                                                                                                                        $151,555.00      $151,555.00
ANDERSON FARM PAYMENT                                                               $17,151.00                                                                                                                        $17,151.00
FARMER MAC PAYMENT                                      $45,950.48                                                                          $45,950.48                                                                $91,900.96
IRS                                                                                                                                                                                                                      $0.00
IRS-FARMS                                                                                                                                                                                                                $0.00
MNDEED                                                                                                                                                                                                                   $0.00
JOHN DEERE                                                                                                                                                                                                               $0.00
CASE                                                                                                                                                                                                                     $0.00
AGCO                                                                                                                                                                                                                     $0.00
PROFESSIONAL FEES - ACCOUNTING           $1,200.00       $1,200.00     $1,200.00     $1,200.00     $1,200.00     $1,200.00     $1,200.00     $1,200.00     $1,200.00     $1,200.00     $1,200.00     $1,200.00        $14,400.00
PROFESSIONAL FEES - LEGAL                                                                                                                                                                                                $0.00
PCB                                     $401,270.69                                                                                                                                                                  $401,270.69
Class 2 General Unsecured Claims         $50,000.00                                                                                                                                                                   $50,000.00
Class 3 Sixta Farms Unsecured Claims     $50,000.00                                                                                                                                                                   $50,000.00
Class 4 Agronomy Unsecured Claims                                                                                                                                                                                        $0.00
Input Financing Cost                                                                                                                                                                                 $2,500.00         $2,500.00
EXPENSES BY MONTH                       $601,443.84     $454,853.42   $13,950.00    $308,797.17   $15,450.00    $25,950.00    $15,575.00    $82,632.70    $45,750.00    $31,725.80    $123,562.80   $607,847.75     $2,327,538.48
ENDING CASH                             $563,221.30     $416,054.08   $708,290.29   $399,493.12   $384,043.12   $358,093.12   $342,518.12   $259,885.42   $214,135.42   $182,409.62    $65,325.82   $568,308.47      $568,308.47
EXHIBIT C
                    SUMMARY OF UNENCUMBERED ASSETS


Richland Farms, Inc.                          0.00
Richland Eggs, Inc.                           0.00
Richland Farms Partnership
       Claim Against Syngenta            80,000.00
Sixta Farms LLC                         601,720.12
Richland Agronomy, Inc.                  77,400.00
              IMPACT OF DEBT OWED TO PLAINS COMMERCE BANK
                 ON LIQUIDATION ANALYSES OF ALL ENTITIES


Plains Commerce Debt                                               7,614,597.21

Less:
        Value of Richland Farms, Inc., Real & Personal
              Property Pledged as Collateral        4,764,813.08
        Value of Richland Eggs, Inc., Real Property
              Pledged as Collateral                   623,698.94
        Value of Richland Farms Partnership Personal
              Property Pledged as Collateral          808,127.29
                                                                   (6,196,639.31)

Remaining Debt to Plains Commerce - unsecured                      1,417,957.90
                              LIQUIDATION ANALYSIS
                             Richland Farms Partnership

Equipment (pledged to CNH)
      CX 210 Case Excavator                        75,000.00
      Case IH S.P. Sprayer                        197,000.00
      Elmer’s Transfer Tracks                      50,000.00
      Case IH Field Cultivator Model 875           47,000.00
      Case IH Combine #9240                       253,000.00
                                                  622,000.00

First Secured Position Held by CNH Industrial
       Capital America, LLC                       (627,000.00)

Value After First Secured Position                        0.00

Equipment (pledged to Agco)
      2012 ACH 8400 Terragator                     89,000.00

First Secured Position Held by Agco Finance LLC    (34,261.43)

Value After First Secured Position                 54,738.57

Additional Equipment (pledged to Plains Commerce Bank)
       Stud King Header Trailer                    5,000.00
       Case IH MaDon 40' 2001 model               32,000.00
       Tractor White 2-180                         3,210.00
       Snowblower Loftness                         4,671.00
       JD Gator                                    1,800.00
       Forklift 2014                              17,500.00
       Older tractor JD                            3,500.00
       Tractor Oliver 660                          7,000.00
       Bobcat S185 (‘11)                          12,000.00
       Trailer Mauer headcart(2)                   6,000.00
       Brent 1594 Grain Cart w/tracks (‘13)       60,000.00
       McDon 75 45' Head w/JD Hookup              43,000.00
       Ag Chem Terrigator 1603                     4,262.00
       Seed Tender custom                          6,841.00
       2015 JD 40' Drill                          55,000.00
       12' Box scraper                             3,800.00
       Rock Bucket MDS/Grable fork                 3,000.00
       JD 725                                      1,984.00
       Rock picker Schultz                        10,000.00
       Land Roller 60' Riteway FT85 (12')         45,000.00
       Plow IHC 6-18                               1,138.00


                                           -1-
Rock Picker Schultz                        5,355.00
Drag                                         850.00
2010 Harrow 70ft (‘11)                    29,000.00
Rotary Hoe Yetter 41' #3541(12')          12,000.00
Field Cultivator JD 875 16R 22" (12')      3,189.00
Wishek Disc #862 38" (‘13)                34,000.00
Lawn mower JD                              3,580.00
Mower front deck JD 1435                   6,221.00
Spreader Hydrapush JD 455                  2,500.00
Weed eater w/attachments                     306.00
Mower JD-12 26'                            5,905.00
Auger 10x71                                4,000.00
Screener Lanners                           4,538.00
Auger Feteral 10x100 99'                   4,486.00
Vac Walinga #614 99'                       6,000.00
Vac Walinga #3510                          2,393.00
Brandt Conveyor #1545 gas 45'             16,000.00
Brandt Conveyor 45' Electric (‘10)        11,000.00
Wagon J&M 325 bu.                            900.00
Bale spears (2)                              620.00
Sandblaster                                1,114.00
Air compressor mounted w/service truck     2,500.00
Power Washer                               5,000.00
Shop Equipment                            21,676.00
Hydraulic hose maker Gate (13')            3,543.00
2015 Irrigation Probes (5)                12,000.00
SSDtool bar Fert/chemical in row          15,381.00
Trimble system 2 rtk                      29,001.00
Ag camera                                    513.00
Auto polit kit                             2,638.00
GPS Equipment                              7,000.00
JD Receiver CV2 Screen/Greenstar           7,000.00
FM Rdios - digital sys (‘11)              20,000.00
Ag system nurse tank                       1,261.00
Water tanks various sizes (6)              1,884.00
Fertilizer Plant scale                       429.00
Aerator 60' of tubes 2003                    127.00
Concrete legos grain storage 240           2,903.00
Office Equipment                           4,724.00
Office Computer                            4,000.00
Utility Wagon 2004                           500.00
2004 snowmobile F7                         1,251.00
Doyle bender                              13,086.00
Flatbed                                      500.00
                                         637,580.00


                                  -2-
Additional Personal Property (pledged to Plains Commerce Bank)
       Fuel                                          5,000.00
       Propane                                       9,549.00
       Chemical                                     11,319.00
       20 T Zinc                                       548.00
       25 T 10-34-0 Fertilizer                      10,250.00
       Accounts Receivable                           8,000.00*
       Capital Credits Through CHS
               (face amount 11,495.22)               5,619.72
       Capital Credits Through Central Crop
               Consulting, Inc.
               (face amount 196.87)                 De Minimis
       Fertilizer Inventory                         54,000.00
       Seed Inventory                               11,523.00
                                                   115,808.72
                                                                          808,127.29

Plains Commerce Bank Debt                                              $7,614,597.21

Unencumbered Value in a Chapter 7 Liquidation                                   $0.00


Additional Personal Property – Non-exempt unsecured
       claim against Syngenta                                               80,000.00

Pursuant to Class 2 of the Plan, Richland Farms Partnership, along with its general
partners Richland Farms, Inc. and Richland Eggs, Inc., will pay $225,000 to its
unsecured creditors, which is in excess of the Chapter 7 liquidation value of the assets.




*     Not included is a $14,059.48 claim against Pamela Kroese who has an
      unsecured claim against Debtor in excess of the amount of the Debtor’s claim
      and, thus, a right of offset.




                                           -3-
                              LIQUIDATION ANALYSIS
                                Richland Farms, Inc.


Approximately 547.56 acres (499.87 acres tillable) in
      Sections 20, 33 and S 1/2 of W 1/2, Section 21,
      Township 109, Range 45, Lincoln County,
      Minnesota.
            Land                                   2,599,324.00
            Buildings                              1,400,000.00
                                                   3,999,324.00

First Mortgage to CGB AgriFinancial Services       (966,592.84)

Value After First Mortgage                        3,032,731.16

Approximately 240.27 acres (236.36 acres tillable)
      in Section 21, Township 109, Range 45,
      except S 1/2 of SW 1/4 thereof, Lincoln
      County, Minnesota                            1,229,072.00

Total Value Land After First Mortgage                             4,261,803.16


Equipment (pledged to Deere & Co.)
      Brent 1596 Avalanche 1500 Grain Cart          32,500.00
      2013 JD 2410 Chisel Plow                      12,600.00
      JD 2210 Cultivator                            24,700.00
      2012 JD 2210 Cultivator                       24,700.00
      JD 618 C Combine Cornhead                     99,906.00
      Unverforth 400 2015 Seed Cart/Tender           9,200.00
      2016 JD BCU Planter                          114,800.00
                                                   318,306.00

First Secured Position Held by Deere & Co.         (213,734.56)

Value After First Secured Position                 104,571.44

Additional Equipment
       1995 Peterbuilt Semi #4                       13,000.00
       1993 Peterbuilt Semi #5                       11,000.00
       1988 International Semi #38                   18,000.00
       1997 Peterbuilt Semi Day cab #12              17,000.00
       2001 Peterbuilt Semi Day cab #16              14,000.00
       2013 Doyle Fert Truck                         40,000.00


                                          -1-
      1998 Sterling Truck                                9,000.00
      1999 Volvo Truck                                   9,000.00
      2002 Wilson Hopper Trailer                        12,000.00
      2002 Ford Service Truck                           15,000.00
      1979 International Truck and Bed                     262.00
      1992 Fuel Truck                                    6,500.00
      2012 GMC                                          18,000.00
      1989 Chevy Pickup                                  1,500.00
      1995 Mazda Pickup                                  2,000.00
      2011 Ford F350 Pickup                             32,000.00
      1994 Wilson 45' Flatbed Trailer                   13,000.00
      2004 Wilson Hopper Trailer                        12,000.00
      1983 Merrit Hopper Tailer                          4,000.00
      1994 Refer Trailer for Spraying                   10,000.00
      2012 Gooseneck Trailer                             4,500.00
      1996 Trailmobile Van Trailer                       1,000.00
      1985 Frue Van Trailer                              1,000.00
      1991 STOU Van Trailer                              1,000.00
      2012 Wilson Hopper Trailer                        18,000.00
      DCT Utility Trailer                                1,500.00
      2007 Peterbuilt Truck 14 and 2014 Wilson
            Grain Trailer                               58,000.00
                                                       342,262.00

Additional Personal Property
       Capital Credits Through CHS
              (face amount 57,384.20)                   28,051.48
       Interest in S.D. Soybean Processors LLC          28,125.00
                                                        56,176.48

Total Value of Personal Property After Satisfaction
       of First Secured Position Held by Deere & Co.                  503,009.92


Total Value of Real Estate and Personal Property After
       Reducing by First Mortgage and Security Interest              4,764,813.08

Plains Commerce Bank Debt                                           $7,614,597.21

Unencumbered Value in a Chapter 7 Liquidation                              $0.00




                                          -2-
                                LIQUIDATION ANALYSIS
                                   Richland Eggs, Inc.


Approximately 160 acres (148.69 acres tillable)
      consisting of SE 1/4, Section 21, Township
      109, Range 45, Lincoln County, Minnesota.
             Land                                  773,188.00
             Buildings                              45,000.00
                                                   818,188.00

Contract for Deed Vendee                           (194,489.06)

Value After Contract for Deed                      623,698.94

Plains Commerce Bank Debt                                         $7,614,597.21

Unencumbered Value in a Chapter 7 Liquidation                            $0.00
                              LIQUIDATION ANALYSIS
                                 Sixta Farms LLC


Assets
      Checks                                        436,837.84
      2018 Grain                                    384,114.42
      2019 Crop Insurance                           109,771.20
TOTAL                                                                   930,723.46

Less Expected Administrative Expenses
Incurred in a Chapter 7 Liquidation

      Federal and state taxes
            estimated at 30%                        279,217.15
      Trustee’s Commission                           49,786.19
                                                                       (329,003.34)
Liquidation Value                                                       601,720.12

Pursuant to Class 3 of the Plan, Sixta Farms, LLC will pay $700,000 to its unsecured
creditors, which is in excess of the liquidation value of the assets.
                              LIQUIDATION ANALYSIS
                              Richland Agronomy, Inc.


Part of NW 1/4 of SE 1/4 and SW 1/4 of NE 1/4,
       Section 8, Township 109, Range 45, Lincoln
       County, Minnesota                              75,000.00

Lots 8 and 9, Block 2, Matthew’s Addition to the
       City of Lake Benton                             2,400.00
                                                      77,400.00

      Federal and state taxes
            estimated at 30%                          Unknown
      Real Estate Commissions
      And closing costs (est. 10%)                    $7,700.00
      Trustee’s Commission                             7,100.00

Liquidation Value                                    $62,600.00

Pursuant to Class 4 of the Plan, Richland Agronomy, Inc. will pay $80,000 to its
unsecured creditors, which is in excess of the liquidation value of the assets.
